Exhibit 10.2

 

FORM OF SUBSCRIPTION AGREEMENT

FOR

7.625% SERIES A CONVERTIBLE PREFERRED STOCK

 

This Subscription Agreement (this “Agreement”), made as of December 22, 2016 by
and among Hennessy Capital Acquisition Corp. II, a Delaware corporation (the
“Company”), and each of the undersigned subscribers (each, a “Subscriber,”
collectively, the “Subscribers”), is intended to set forth certain
representations, covenants and agreements among the Company and the Subscribers,
with respect to the private offering (the “Preferred Offering”) for sale by the
Company and the purchase by each Subscriber in the Preferred Offering of the
number of shares set forth under such Subscriber’s name on the signature pages
hereto of 7.625% Series A Convertible Preferred Stock with the terms set forth
in the form of certificate of designations attached as Exhibit A hereto (the
“Certificate of Designations” and, such shares, the “Preferred Shares”) at a
price per share of $100.00.

 

1. Subject Preferred Subscription. Subject to the terms and conditions set forth
in this Agreement, each Subscriber hereby irrevocably subscribes for and agrees,
subject to the substantially concurrent occurrence of the closing of the
acquisition of Daseke, Inc., a Delaware corporation (“Daseke”), in accordance
with that certain Agreement and Plan of Merger (the “Merger Agreement”), dated
as of the date hereof, by and among the Company, Daseke, HCAC Merger Sub, Inc.,
a Delaware corporation and wholly owned subsidiary of the Company, and Don R.
Daseke, an individual residing in Texas, solely in his capacity as the
representative for the stockholders of Daseke pursuant to Section 11.01 of the
Merger Agreement (such acquisition, the “Merger”, and the closing of the Merger,
the “Merger Closing”), to purchase from the Company the number of Preferred
Shares indicated as the “Subject Preferred Shares” under such Subscriber’s name
on the signature page hereto (the “Subject Preferred Shares”) at a purchase
price of $100.00 per share, and the Company agrees, subject to the substantially
concurrent occurrence of the Merger Closing and the other conditions set forth
herein, to sell to such Subscriber at such purchase price such number of Subject
Preferred Shares.

 

2. Delivery of Subscription Amount; Acceptance of Subscriptions; Delivery. Each
Subscriber understands and agrees that its subscription is made subject to the
following terms and conditions:

 

(a) Contemporaneously with the execution and delivery of this Agreement, each
Subscriber shall execute and deliver the Investor Questionnaire (as defined
below) and, in respect of the Preferred Offering pursuant to Section 1 hereof,
upon notice from the Company setting forth the reasonably anticipated date of
the Merger Closing, such Subscriber shall, no fewer than three days prior to
such anticipated date, cause a wire transfer to be made for payment for the
Subject Preferred Shares in immediately available funds in the aggregate amount
equal to $100.00 multiplied by the number of Subject Preferred Shares to be
purchased by such Subscriber (each Subscriber’s “Preferred Subscription Amount”)
to the account(s) designated in writing by the Company to such Subscriber prior
to the Merger Closing. The payments provided for in this Section 2(a) shall be
deposited in escrow with Continental Stock Transfer & Trust Company (or other
nationally recognized escrow agent with whom in all cases, whether with
Continental Stock Transfer & Trust Company or otherwise, the Company shall have
an escrow agreement in place for purposes hereof, which such agreement shall be
on reasonable and customary terms) pending the Company’s acceptance of the
subscription.

 



 

 

 

(b) The subscription of each Subscriber for such Subscriber’s Subject Preferred
Shares shall be deemed to be accepted only (and shall not otherwise be accepted
by the Company except) when (i) the Company has confirmed in writing to such
Subscriber that the Company’s representations and warranties contained herein
are, or shall be, true and correct as of the date of the Company’s acceptance of
such subscription and (ii) the Merger Closing occurs substantially concurrent
with the Company’s acceptance of such subscription. If such acceptance does not
occur on or prior to the earliest of (x) the Merger Closing or (y) the date on
which the Merger Agreement is terminated in accordance with its terms (the
“Termination Date”), such Subscriber’s subscription shall automatically be
deemed rejected (the “Subscription Rejection”).

 

(c) The payment of the applicable Preferred Subscription Amount will be returned
promptly, without interest, to each Subscriber if the applicable subscriptions
are rejected in whole or in part or if the Preferred Offering is withdrawn or
canceled.

 

(d) The representations and warranties of the Company and each Subscriber set
forth herein shall be true and correct as of the date that the Company accepts
the subscriptions set forth herein.

 

3. Expenses. Each party hereto shall pay all of its own expenses in connection
with this Agreement and the transactions contemplated hereby.

 

4. Registration Rights.

 

(a) At the Merger Closing, the Company and each of the Subscribers shall enter
into a Registration Rights Agreement (the “Registration Rights Agreement”),
pursuant to which the Company will agree to (i) register the resale of the
Subject Preferred Shares (and the common stock of the Company, par value $0.0001
per share (“Common Stock”), into which the Subject Preferred Shares may be
converted, the “Underlying Common”)), each under the Securities Act of 1933, as
amended (the “Securities Act”), and the rules and regulations promulgated
thereunder, and applicable state securities laws, (ii) use reasonable best
efforts to cause such registration to be declared effective no later than 180
days following the Merger Closing and (iii) provide the Subscribers and certain
other investors in the Company’s equity securities with customary demand
(limited to one demand for the Subscribers as a group) and piggyback
registration rights. The Registration Rights Agreement shall include such
additional terms and conditions as are customary and reasonably satisfactory to
the Company and the Subscribers.

 



2

 

 

(b) None of the Subject Preferred Shares or the Underlying Common may be
directly or indirectly transferred, disposed of or otherwise monetized in any
manner whatsoever, except pursuant to a registration statement or in a
transaction that is exempt from the registration requirements of the Securities
Act and applicable state securities laws. Except as provided in the Registration
Rights Agreement, it shall be a condition to any such transfer that the Company
shall be furnished with a written opinion of counsel to the holder of such
Subject Preferred Shares (or the Underlying Common, as applicable), reasonably
satisfactory to the Company (as determined by the Company within three Business
Days of its receipt of such written opinion), to the effect that the proposed
transfer would be pursuant to a transaction exempt from the registration
requirements of the Securities Act and applicable state securities laws;
provided that the Company shall not require such written opinion of counsel if,
acting in its reasonable discretion, the Company determines that applicable Law
does not prohibit any transfers of the Subject Preferred Shares (or the
Underlying Common, as applicable) at such time. “Business Day” shall mean any
day that is not a Saturday, a Sunday or a day on which commercial banks in New
York City are required or authorized to be closed.

 

(c) Without limitation to the generality of the foregoing, no Subscriber shall
execute any short sales or engage in other hedging transactions of any kind with
respect to the Common Stock during the period from the date of the Merger
Closing through the date that is 45 consecutive days thereafter. For the
avoidance of doubt, the prohibition set forth herein shall not be applicable on
or after the Termination Date.

 

5. Representations, Warranties, Understandings, Risk Acknowledgments, and
Covenants of The Subscribers. Each Subscriber hereby represents, warrants and
covenants to the Company as follows:

 

(a) Such Subscriber is purchasing the Subject Preferred Shares (including the
Underlying Common) (collectively, the “Subject Shares”) for its own account, not
as a nominee or agent, for investment purposes and not with a view towards
distribution or resale within the meaning of the Securities Act (absent the
registration of the Subject Shares for resale under the Securities Act or a
valid exemption from registration). Such Subscriber will not sell, assign or
transfer such shares at any time in violation of the Securities Act or
applicable state securities laws. Such Subscriber acknowledges that the Subject
Shares cannot be sold unless subsequently registered under the Securities Act
and applicable state securities laws or an exemption from such registration is
available.

 



3

 

 

(b) Such Subscriber understands that (A) the Subject Shares (1) have not been
registered under the Securities Act or any applicable state securities laws,
(2) have been offered and will be sold in reliance upon an exemption from the
registration and prospectus delivery requirements of the Securities Act,
(3) will be issued in reliance upon exemptions from the registration and
prospectus delivery requirements of applicable state securities laws which
relate to private offerings and (4) may be required to be held indefinitely
because of the fact that the Subject Shares have not been registered under the
Securities Act or applicable state securities laws, and (B) such Subscriber must
therefore be capable of bearing the economic risk of its investment hereunder
indefinitely unless a subsequent disposition thereof is registered under the
Securities Act and applicable state securities laws or is exempt therefrom. Such
Subscriber further understands that such exemptions may depend upon, among other
things, the bona fide nature of the investment intent of such Subscriber
expressed herein. Pursuant to the foregoing, such Subscriber acknowledges that
until such time as the resale of the Subject Shares has been registered under
the Securities Act as contemplated by the Registration Rights Agreement or
otherwise may be sold pursuant to an exemption from registration, the
certificates representing any Subject Shares acquired by such Subscriber shall
bear a restrictive legend substantially as follows (and a stop-transfer order
may be placed against transfer of such Subject Shares):



 

In respect of the Subject Preferred Shares:

 

THE SHARE OF PREFERRED STOCK AND COMMON STOCK ISSUABLE UPON CONVERSION OF THIS
SHARE OF PREFERRED STOCK HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES
LAWS. NEITHER THIS SHARE OF PREFERRED STOCK OR COMMON STOCK ISSUABLE UPON
CONVERSION OF THIS SHARE OF PREFERRED STOCK NOR ANY INTEREST OR PARTICIPATION
HEREIN OR THEREIN MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT
IN ACCORDANCE WITH THE FOLLOWING:

 

BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:

 

1.REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED
INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT)
OR IS AN “ACCREDITED INVESTOR” AS DEFINED IN REGULATION D UNDER THE SECURITIES
ACT AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH
ACCOUNT, AND

 

2.AGREES FOR THE BENEFIT OF HENNESSY CAPITAL ACQUISITION CORP. II (THE
“COMPANY”) THAT IT WILL NOT OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS
SECURITY OR ANY BENEFICIAL INTEREST HEREIN PRIOR TO THE DATE THAT IS THE LATER
OF (X) ONE YEAR OR SUCH OTHER PERIOD OF TIME AS PERMITTED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY SUCCESSOR PROVISION THERETO AFTER THE LAST DATE OF INITIAL
ISSUANCE HEREOF, AND (Y) SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY
APPLICABLE LAW, EXCEPT:

 

(A)TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR

 

(B)PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER
THE SECURITIES ACT, OR

 

(C)TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, OR

 

(D)PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

 



4

 

 

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE 2(D) ABOVE,
THE COMPANY AND THE TRANSFER AGENT RESERVE THE RIGHT TO REQUIRE THE DELIVERY OF
SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE
REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN
COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO
REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

3.ACKNOWLEDGES THAT NO PREFERRED STOCK MAY BE OWNED BY OR TRANSFERRED TO ANY
HOLDER OR BENEFICIAL OWNER THAT IS NOT A “UNITED STATES PERSON” WITHIN THE
MEANING OF SECTION 7701(A)(30) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED,
AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER, AND ANY TRANSFER MADE OR
EFFECTED IN VIOLATION OF THIS REQUIREMENT SHALL BE VOID AB INITIO.

 

In respect of the Underlying Common:

 

THIS SHARE OF COMMON STOCK HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES
LAWS. NEITHER THIS SHARE OF COMMON STOCK NOR ANY INTEREST OR PARTICIPATION
HEREIN MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN
ACCORDANCE WITH THE FOLLOWING:

 

BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:

 

1.REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED
INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT)
AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH
ACCOUNT, AND

 



5

 

 

2.AGREES FOR THE BENEFIT OF HENNESSY CAPITAL ACQUISITION CORP. II (THE
“COMPANY”) THAT IT WILL NOT OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS
SECURITY OR ANY BENEFICIAL INTEREST HEREIN PRIOR TO THE DATE THAT IS THE LATER
OF (X) ONE YEAR OR SUCH OTHER PERIOD OF TIME AS PERMITTED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY SUCCESSOR PROVISION THERETO AFTER THE LAST DATE OF INITIAL
ISSUANCE HEREOF, AND (Y) SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY
APPLICABLE LAW, EXCEPT:

 

(A)TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR

 

(B)PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER
THE SECURITIES ACT, OR

 

(C)TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, OR

 

(D)PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

 

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (2)(D)
ABOVE, THE COMPANY AND THE TRANSFER AGENT RESERVE THE RIGHT TO REQUIRE THE
DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY
REASONABLY BE REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING
MADE IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS.
NO REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

(c) Such Subscriber has knowledge, skill and experience in financial, business
and investment matters relating to an investment of this type and is capable of
evaluating the merits and risks of such investment and protecting such
Subscriber’s interest in connection with the acquisition of the Subject Shares.
Such Subscriber understands that the acquisition of the Subject Shares is a
speculative investment and involves substantial risks and that such Subscriber
could lose such Subscriber’s entire investment. Further, such Subscriber has
(i) carefully read and considered the risks identified in the Disclosure
Documents (as defined below) and (ii) carefully considered the risks related to
the Merger, the Company, and Daseke and has taken full cognizance of and
understands all of the risks related to the Company, Daseke, the Merger, the
Subject Shares and the transactions contemplated hereby, including, without
limitation, the purchase of the Subject Shares. Acknowledging the very
significant tax impact analysis and other analyses that is warranted in
determining the consequences to it of purchasing and owning the Subject Shares,
to the extent deemed necessary by such Subscriber, such Subscriber has had the
opportunity to retain, at its own expense, and relied upon, appropriate
professional advice regarding the investment, tax and legal merits and
consequences of the foregoing, including, without limitation, purchasing and
owning the Subject Shares. Such Subscriber has the ability to bear the economic
risks of such Subscriber’s investment in the Company, including a complete loss
of the investment, and such Subscriber has no need for liquidity in such
investment.

 



6

 

 

(d) Such Subscriber has been furnished by the Company all information (or
provided access to all information it reasonably requested) regarding the
business and financial condition of the Company and Daseke, the Company’s
expected plans for future business activities, and the merits and risks of an
investment in the Subject Shares which such Subscriber has reasonably requested
or otherwise needs to evaluate the investment in the Subject Shares.

 

(e) Such Subscriber acknowledges receipt of and has carefully reviewed and
understands the following items (collectively, the “Disclosure Documents”):

 

(i) the final prospectus of the Company, filed with the Securities and Exchange
Commission (the “SEC”) on July 22, 2015 (the “Final Prospectus”);

 

(ii) each filing made by the Company with the SEC under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) following the filing of the Final
Prospectus through the date of this Agreement;

 

(iii) the Merger Agreement, a copy of which has been made available to such
Subscriber; and

 

(iv) a draft of the preliminary proxy statement of the Company, to be filed with
the SEC in connection with the special meeting of the Company’s stockholders to
be held to vote upon the Merger, and the Second Amended and Restated Certificate
of Incorporation of the Company proposed to be voted on at the Special Meeting,
a copy of which has been made available to such Subscriber.

 

Such Subscriber understands the significant extent to which certain of the
disclosures contained in items (i) and (ii) above shall no longer apply
following the Merger Closing.

 

Such Subscriber acknowledges that neither the Company nor any of its Affiliates
has made or makes any representation or warranty to such Subscriber in respect
of the Company or Daseke, the Merger, the Company upon, or relating to, the
Merger, other than in the case of the Company, the representations and
warranties contained in this Agreement. For purposes hereof, “Affiliate” shall
mean affiliate as such term is defined in Rule 12b-2 of the Exchange Act,
including, without limitation, any entity for which a Subscriber directly or
indirectly serves as investment adviser or manager.

 

(f) In making its investment decision to purchase the Subject Shares, such
Subscriber is relying solely on investigations made by such Subscriber and such
Subscriber’s representatives. The offer to sell the Subject Preferred Shares was
communicated to such Subscriber in such a manner that such Subscriber was able
to ask questions of and receive answers from the management of the Company
concerning the terms and conditions of the proposed transaction and that at no
time was such Subscriber presented with or solicited by or through any
advertisement, article, leaflet, public promotional meeting, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or meeting or any other
form of general or public advertising or solicitation.

 



7

 

 

(g) Such Subscriber acknowledges that it has been advised that:

 

(i) The Subject Shares offered hereby have not been approved or disapproved by
the SEC or any applicable state securities commission nor has the SEC or any
applicable state securities commission passed upon the accuracy or adequacy of
any representations by the Company. Any representation to the contrary is a
criminal offense.

 

(ii) In making an investment decision, such Subscriber must rely on its own
examination of the Company, the Merger, Daseke, the Subject Shares and the terms
of the Preferred Offering, including the merits and risks involved. The Subject
Shares have not been recommended by any applicable federal or state securities
commission or regulatory authority. Furthermore, the foregoing authorities have
not confirmed the accuracy or determined the adequacy of any representation by
the Company. Any representation to the contrary is a criminal offense.

 

(iii) The Subject Shares will be “restricted securities” within the meaning of
Rule 144 under the Securities Act, are subject to restrictions on
transferability and resale and may not be transferred or resold except as
permitted under the Securities Act and applicable state securities laws,
pursuant to applicable registration requirements or exemption therefrom. Such
Subscriber is aware that the provisions of Rule 144 are not currently available
and, in the future, may not become available for resale of any of the Subject
Shares and that the Company is an issuer subject to Rule 144(i) under the
Securities Act. Such Subscriber is aware that it may be required to bear the
financial risks of this investment for an indefinite period of time.

 

(h) Such Subscriber agrees to furnish the Company with such other information as
the Company may reasonably request in order to verify the accuracy of the
information contained herein and agrees to notify the Company immediately of any
material change in the information provided herein that occurs prior to the
acceptance of this Agreement by the Company.

 

(i) Such Subscriber further represents and warrants that it is a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act,
or, an “accredited investor” within the meaning of Rule 501 of Regulation D
under the Securities Act, and Subscriber has executed the Investor Questionnaire
attached hereto as Exhibit B (the “Investor Questionnaire”) and shall provide to
the Company an updated Investor Questionnaire promptly following any change in
circumstances at any time on or prior to the Merger Closing.

 

(j) As of the date of this Agreement, such Subscriber and its Affiliates do not
have, and during the 30-day period prior to the date of this Agreement such
Subscriber and its Affiliates did not enter into, any “put equivalent position”
(as such term is defined in Rule 16a-1 under the Exchange Act) or short sale
positions with respect to the securities of the Company. In addition, such
Subscriber shall comply with all applicable provisions of Regulation M
promulgated under the Securities Act.

 



8

 

 

(k) If such Subscriber is a natural person, such Subscriber has reached the age
of majority in the state in which such Subscriber resides, has adequate means of
providing for such Subscriber’s current financial needs and contingencies, is
able to bear the substantial economic risks of an investment in the Subject
Preferred Shares (including the Underlying Common) for an indefinite period of
time, has no need for liquidity in such investment and, at the present time, can
afford a complete loss of such investment.

 

(l) If such Subscriber is a partnership, corporation, trust, estate or other
entity (an “Entity”): (i) such Entity has the full legal right and power and all
authority and approval required (a) to execute and deliver, or authorize
execution and delivery of, this Agreement and all other instruments executed and
delivered by or on behalf of such Entity in connection with the purchase of the
Subject Shares, (b) to delegate authority pursuant to power of attorney and
(c) to purchase and hold such Subject Shares; (ii) the signature of the party
signing on behalf of such Entity is binding upon such Entity; and (iii) such
Entity has not been formed for the specific purpose of acquiring such Subject
Shares, unless each beneficial owner of such Entity is a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act,
or is qualified as an accredited investor within the meaning of Rule 501(a) of
Regulation D promulgated under the Securities Act and has submitted information
substantiating such individual qualification.

 

(m) If such Subscriber is a retirement plan or is investing on behalf of a
retirement plan, such Subscriber acknowledges that investment in the Subject
Shares poses additional risks including the inability to use losses generated by
an investment in the Subject Shares to offset taxable income.

 

(n) This Agreement has been duly authorized, executed and delivered by such
Subscriber and constitutes a legal, valid and binding obligation of such
Subscriber enforceable against such Subscriber in accordance with its terms,
except as such enforceability may be limited by: (i) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws in effect that
limit creditors’ rights generally; (ii) equitable limitations on the
availability of specific remedies; (iii) principles of equity (regardless of
whether such enforcement is considered in a proceeding in Law or in equity); and
(iv) to the extent rights to indemnification and contribution may be limited by
federal securities laws or the public policy underlying such laws.

 

(o) Such Subscriber understands and confirms that the Company will rely on the
representations and covenants by such Subscriber contained herein in effecting
the transactions contemplated by this Agreement and the other Transaction
Documents (as defined herein). All representations and warranties provided to
the Company by or on behalf of such Subscriber, taken as a whole, are true and
correct and do not contain any untrue statement of material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.

 

(p) Such Subscriber has read the Final Prospectus, and understands that the
Company has established a trust fund, currently in an amount of approximately
$199.7 million (“Trust Fund”) for the benefit of the Company’s public
shareholders and that the Company may disburse monies from the Trust Fund only
(i) to the Company’s public shareholders in the event they elect to redeem their
shares in connection with the consummation of the Company’s initial business
combination (as such term is used in the Final Prospectus), (ii) to the
Company’s public shareholders upon the liquidation of the Company if the Company
fails to consummate an initial business combination within the required time
period described in the Final Prospectus, (iii) to the Company in limited
amounts for its tax obligations and for its working capital purposes and (iv) to
the Company after, or concurrently with, the consummation of a business
combination. To induce the Company to enter into this Agreement and sell the
securities to be sold to it hereunder, such Subscriber agrees that it does not
have any right, title, interest or claim of any kind in or to any monies in the
Trust Fund (“Claim”) and waives any Claim it may have in the future as a result
of, or arising out of, any negotiations, contracts or agreements with the
Company and will not seek recourse against the Trust Fund for any reason
whatsoever. This section shall survive the termination of this Agreement for any
reason.

 



9

 

 

(q) The purchase of the Subject Preferred Shares by such Subscriber will not
subject the Company to any of the “Bad Actor” disqualifications described in
Rule 506(d) under the Securities Act.

 

(r)  As of the date hereof, such Subscriber does not own, directly or
indirectly, any shares of Common Stock.

 

6. Representations and Warranties of the Company. The Company represents and
warrants to each of the Subscribers as follows:

 

(a) Subject to obtaining all required approvals necessary in connection with the
performance of the Merger Agreement (including, without limitation, the approval
of the Company’s stockholders) and any required approvals pursuant to the
applicable rules of NASDAQ Capital Market (together, the “Required Approvals”),
the Company has all requisite corporate power and authority to enter into and
perform this Agreement, the Registration Rights Agreement and the Merger
Agreement (collectively, the “Transaction Documents”), and to perform its
obligations under this Agreement and the other Transaction Documents. Subject to
obtaining the Required Approvals, the execution, delivery and performance of
this Agreement and the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all requisite corporate action, and no other proceedings on the
Company’s part are necessary to authorize the execution, delivery or performance
of this Agreement and the other Transaction Documents. . This Agreement and each
of the other Transaction Documents have been duly executed and delivered by the
Company and assuming that this Agreement and the Registration Agreement
constitute a valid and binding obligation of each Subscriber, this Agreement and
each of the other Transaction Documents will constitute upon execution and
delivery by the Company, a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by: (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws in effect that limit creditors’
rights generally; (ii) equitable limitations on the availability of specific
remedies; (iii) principles of equity (regardless of whether such enforcement is
considered in a proceeding in Law or in equity); and (iv) to the extent rights
to indemnification and contribution may be limited by federal securities laws or
the public policy underlying such laws.

 



10

 

 

(b) Subject to obtaining the Required Approvals, the execution and delivery of
this Agreement by the Company and the execution and delivery of other
Transaction Documents do not and will not, and the performance and compliance
with the terms and conditions hereof and thereof by the Company and the
consummation of the transactions contemplated hereby and thereby by the Company
will not (with or without notice or passage of time, or both):

 

(i)violate or conflict with any of the provisions of the Amended and Restated
Certificate of Incorporation or bylaws of the Company; or

 

(ii)violate, conflict with, result in a breach or constitute a default under any
provision of, or require any notice, filing, consent, authorization or approval
under, any Law binding upon the Company.

 

(c) Except for (i) the applicable requirements of the Hart-Scott-Rodino
Antitrust Improvement Act of 1976, as amended (the “HSR Act”), the federal
securities laws, any applicable state securities or “blue sky” laws and (ii) the
filing of the certificate of merger with the Secretary of State of the State of
Delaware (and subject to obtaining the Required Approvals), the Company is not
required to submit any notice, report or other filing with any Governmental
Entity (as defined below) in connection with the execution, delivery or
performance by it of the Transaction Documents or the consummation of the
transactions contemplated by the Transaction Documents and no consent, approval
or authorization of any Governmental Entity or any other party or person is
required to be obtained by the Company in connection with its execution,
delivery and performance of this Agreement and each of the other Transaction
Documents or the consummation of the transactions contemplated hereby and
thereby. As used in this Agreement, “Governmental Entity” means any federal,
national, state, foreign, provincial, local or other government or any
governmental, regulatory, administrative or self-regulatory authority, agency,
bureau, board, commission, court, judicial or arbitral body, department,
political subdivision, tribunal or other instrumentality thereof.

 

(d) The Company has timely filed all forms, reports and documents required to be
filed by it with the SEC since July 22, 2015, together with any amendments,
restatements or supplements thereto. The Company has provided to each
Subscriber, in the form filed with the SEC, except to the extent available in
full without redaction on the SEC’s EDGAR website, (i) its Annual Report on Form
10-K (and Amendment No. 1 thereto) for the fiscal year ended December 31, 2015,
(ii) its Quarterly Reports on Form 10-Q for the quarterly periods ended March
31, 2016, June 30, 2016, and September 30, 2016, and (iii) the Final Prospectus,
all registration statements and other forms, reports and documents (other than
the Annual Report on Form 10-K and Quarterly Reports on Form 10-Q not referred
to in clauses (i) and (ii) above) filed by the Company with the SEC since July
22, 2015 (the forms, reports and other documents referred to in clauses (i),
(ii) and (iii) above (including those available on the SEC’s EDGAR website)
being, collectively, the “Company SEC Reports”). The Company SEC Reports were
prepared in all material respects in accordance with the requirements of the
Securities Act and the Exchange Act, as the case may be, and the rules and
regulations thereunder. The Company SEC Reports did not at the time they were
filed with the SEC (except to the extent that information contained in any
Company SEC Report has been superseded by a later timely filed Company SEC
Report) contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.

 



11

 

 

(e) Each of the financial statements (including, in each case, any notes
thereto) contained in the Company SEC Reports was prepared in accordance with
generally accepted accounting principles applied on a consistent basis
throughout the periods indicated (except as may be indicated in the notes
thereto or, in the case of unaudited statements, as permitted by Form 10-Q of
the SEC) and each fairly presents, in all material respects, the financial
position, results of operations and cash flows of the Company as at the
respective dates thereof and for the respective periods indicated therein.

 

(f) Since July 22, 2015, the Company has timely filed and made available to each
Subscriber all certifications and statements required by (x) Rule 13a-14 or Rule
15d-14 under the Exchange Act or (y) 18 U.S.C. Section 1350 (Section 906 of the
Sarbanes-Oxley Act of 2002) with respect to any Company SEC Report (the “Company
Certifications”). Each of the Company Certifications is true and correct. The
Company maintains disclosure controls and procedures required by Rule 13a-15 or
Rule 15d-15 under the Exchange Act; such controls and procedures are reasonably
designed to ensure that all material information concerning the Company is made
known on a timely basis to the individuals responsible for the preparation of
the Company’s SEC filings and other public disclosure documents. As used in this
Section 6(f), the term “file” shall be broadly construed to include any manner
in which a document or information is furnished, supplied or otherwise made
available to the SEC.

 

(g) As of the date hereof, there are no, and since the Company’s formation,
there have not been any Legal Proceeding pending or, to the knowledge of the
Company, threatened in writing against the Company, including any such Legal
Proceeding that (i) challenges the validity or enforceability of the Company’s
obligations under this Agreement or the other Transaction Documents or (ii)
seeks to prevent, delay or otherwise would reasonably be expected to adversely
affect the consummation by the Company of the transactions contemplated herein
or therein. As used in this Agreement, “Legal Proceeding” means any judicial,
administrative or arbitral actions, suits, hearings, inquiries, investigations
or other proceedings (public or private) commenced, brought, conducted or heard
before, or otherwise involving, any Governmental Entity or arbitrator. As used
in this Agreement, “Law” means any material law (statutory, common or
otherwise), including any material statute, ordinance, regulation, rule, code,
executive order, injunction, judgment, decree or other order of a Governmental
Entity.

 

(h) Except as and to the extent set forth on the balance sheet of the Company at
September 30, 2016, including the notes thereto (the “Company Subject Balance
Sheet”), the Company has no liability or obligation of any nature (whether
accrued, absolute, contingent or otherwise), except for (i) liabilities and
obligations incurred since the date of the Company Subject Balance Sheet in the
ordinary course of business that are not, individually or in the aggregate,
material to the Company and none of which results from or arises out of any
material breach of or material default under any contract, material breach of
warranty, tort, material infringement or material violation of Law; (ii)
liabilities and obligations incurred in connection with the transactions
contemplated by this Agreement and other Transaction Documents; and (iii)
liabilities and obligations which are not, individually or in the aggregate,
material to the Company.

 

(i) The Company is in compliance in all material respects with the provisions of
the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated
thereunder that are applicable to it

 



12

 

 

(j) To the extent this Agreement is not already publicly disclosed at such time,
the Company will file with the SEC disclosing the form of this Agreement within
2 Business Days of the date hereof.

 

(k) The Company understands and confirms that the Subscribers will rely on the
representations and covenants contained herein in effecting the transactions
contemplated by this Agreement.

 

7. Understandings. Each Subscriber understands, acknowledges and agrees with the
Company as follows:

 

(a) Such Subscriber hereby acknowledges and agrees that, subject to the terms
and conditions of this Agreement, the subscription hereunder is irrevocable by
such Subscriber, that, except as required by Law, such Subscriber is not
entitled to cancel, terminate or revoke this Agreement or any agreements of such
Subscriber hereunder, and that this Agreement and such other agreements shall
survive the death or disability of such Subscriber and shall be binding upon and
inure to the benefit of the parties and their respective heirs, executors,
administrators, successors, legal representatives and permitted assigns. If such
Subscriber is more than one person, the obligations of such Subscriber hereunder
shall be joint and several and the agreements, representations, warranties and
acknowledgments herein contained shall be deemed to be made by and be binding
upon each such person and his/her heirs, executors, administrators, successors,
legal representatives and permitted assigns.

 

(b) No federal or state agency has made any finding or determination as to the
accuracy or adequacy of the Disclosure Documents or as to the suitability of
this offering for investment nor any recommendation or endorsement of the
Subject Shares.

 

(c) The Preferred Offering is intended to be exempt from registration, which is
dependent upon the truth, completeness and accuracy of the statements made by
such Subscriber herein.

 

(d) There is only a limited public market for the Common Stock. There can be no
assurance that a Subscriber will be able to sell or dispose of the Subject
Shares.

 

(e) The representations and warranties of such Subscriber contained in this
Agreement and in any other writing delivered in connection with the transactions
contemplated hereby shall be true and correct in all respects on and as of the
date hereof and the date of the consummation of the offering of the Subject
Preferred Shares as if made on and as of such date and such representation and
warranties and all agreements of such Subscriber contained herein and in any
other writing delivered in connection with the transactions contemplated hereby.

 



13

 

 

8. Survival. All representations, warranties and covenants contained in this
Agreement shall survive (i) the acceptance of this Agreement by the Company,
(ii) the consummation of offering of the Subject Preferred Shares as provided
for herein, and (iii) changes in the transactions, documents and instruments
described herein which are not material or which are to the benefit of the
Subscribers, in each case until the earlier of the (A) Merger Closing or (B)
Termination Date. The Subscribers acknowledge the meaning and legal consequences
of the representations, warranties and covenants contained herein and that the
Company has relied upon such representations, warranties and covenants in
determining each Subscriber’s qualification and suitability to purchase the
Subject Shares.

 

9. Notices. All notices and other communications provided for herein shall be in
writing and shall be deemed to have been duly given if and when delivered
personally or two Business Days after being sent by registered or certified
mail, return receipt requested, postage prepaid or one Business Day after it is
delivered by a commercial overnight carrier or upon confirmation if delivered by
facsimile or email:

 

(a) if to the Company (prior to the Merger Closing), to the following address:

 

Hennessy Capital Acquisition Corp. II
700 Louisiana Street, Suite 900
Houston, Texas 77002
Attention: Daniel J. Hennessy, Kevin Charlton and Nicholas Petruska
Email: dhennessy@hennessycapllc.com, kcharlton@hennessycapllc.com and
npetruska@hennessycapllc.com

 

with a copy to:

Sidley Austin LLP
One South Dearborn
Chicago, Illinois 60603
Attention: Jeffrey N. Smith, Esq. and Michael P. Heinz, Esq.
Email: jnsmith@sidley.com and mheinz@sidley.com

 

and to:

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas
New York, New York 10105
Attention: Stuart Neuhauser, Esq.
Email: sneuhauser@egsllp.com

  

(b) if to the Company (following the Merger Closing), to the following address:

 

Daseke, Inc.



15455 Dallas Parkway, Suite 440 

Addison, TX 75001

Attention: Don R. Daseke and Scott Wheeler

Email: don@daseke.com and scott@daseke.com

 



14

 

 

with a copy to:
 

Vinson & Elkins LLP
2001 Ross Avenue, Suite 3700 

Dallas, TX 72501
Attention: Christopher G. Schmitt and Alan Bogdanow
Email: cschmitt@velaw.com and abogdanow@velaw.com

 

(c) if to a Subscriber, to the address set forth on the signature page hereto.

 

(d) or at such other address as any party shall have specified by notice in
writing to the others.

 

10. Notification of Changes. Each Subscriber agrees and covenants to notify the
Company immediately upon the occurrence of any event prior to the Merger Closing
that would cause any representation, warranty, covenant or other statement
contained in this Agreement to be false or incorrect or of any change in any
statement made herein occurring prior to the Merger Closing.

 

11. Assignability; Amendments; Waiver. This Agreement is not assignable by any
Subscriber, and may not be amended, modified or terminated except by an
instrument in writing signed by the Company and any Subscriber purchasing a
majority of the Common Stock to be purchased from the Company in a private
offering pursuant to this Agreement (taking into account purchases of Preferred
Shares on an as-converted basis). The Agreement may not be waived except by an
instrument in writing signed by the party against whom enforcement of waiver is
sought.

 

12. Binding Effect. Except as otherwise provided herein, this Agreement shall be
binding upon and inure to the benefit of the parties and their heirs, successors
and assigns, and the agreements, representations, warranties and acknowledgments
contained herein shall be deemed to be made by and be binding upon such heirs,
executors, administrators, successors, legal representatives and assigns. This
Agreement does not confer any rights or remedies upon any person or entity other
than the parties hereto and their heirs, successors and permitted assigns,
provided, however, that notwithstanding anything to the contrary herein, the
Company and each of the Subscribers acknowledge that money damages would not be
an adequate remedy at Law if any Subscriber fails to perform in any material
respect any of its obligations hereunder and accordingly agree that each party,
in addition to any other remedy to which it may be entitled at Law or in equity,
shall be entitled to seek an injunction or similar equitable relief restraining
such party from committing or continuing any such breach or threatened breach or
to seek to compel specific performance of the obligations of any other party
under this Agreement, without the posting of any bond, in accordance with the
terms and conditions of this Agreement in any court of the United States or any
State thereof having jurisdiction, and if any action should be brought in equity
to enforce any of the provisions of this Agreement, none of the parties hereto
shall raise the defense that there is an adequate remedy at Law.

 

13. Obligations Irrevocable. The obligations of each Subscriber to make its
subscription provided for hereunder shall be irrevocable, except with the
consent of the Company, until the Subscription Rejection.

 



15

 

 

14. Agreement. This Agreement and the Registration Rights Agreement constitute
the entire agreement of the Subscribers and the Company relating to the matters
contained herein and therein, superseding all prior contracts or agreements,
whether oral or written. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

15. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to the principles of conflicts of law thereof that would require the application
of the laws of any jurisdiction other than Delaware. Each of the parties
consents to the exclusive jurisdiction of the federal courts whose districts
encompass any part of the District of Delaware or the Court of Chancery of the
State of Delaware (or, if the Court of Chancery of the State of Delaware lacks
jurisdiction, then in the applicable Delaware state court), with respect to any
dispute arising under this Agreement and hereby waives, to the maximum extent
permitted by law, any objection, including any objection based on forum non
conveniens, to the bringing of any such proceeding in such jurisdictions.

 

16. Severability. If any provision of this Agreement or the application thereof
to any Subscriber or any circumstance shall be held invalid or unenforceable to
any extent, the remainder of this Agreement and the application of such
provision to other subscriptions or circumstances shall not be affected thereby
and shall be enforced to the greatest extent permitted by Law.

 

17. Construction. The headings in this Agreement are inserted for convenience
and identification only and are not intended to describe, interpret, define, or
limit the scope, extent or intent of this Agreement or any provision hereof. The
rule of construction that an agreement shall be construed strictly against the
drafter shall not apply to this Agreement.

 

18. Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement. A facsimile or other electronic transmission of this signed Agreement
shall be legal and binding on all parties hereto.

 

19. Counsel. Each Subscriber hereby acknowledges that the Company and its
counsel represent the interests of the Company and not those of any Subscriber
in any agreement (including this Agreement) to which the Company is a party.

 

20. Confidentiality. Without limiting any of Subscriber’s pre-existing
confidentiality obligations, Subscriber shall not, for a period of one year
following the date hereof, without the Company’s prior written consent, disclose
to any other person or entity the nature, extent or fact that Subscriber is
entering this Agreement or the terms and conditions hereof, or any information
Subscriber may receive in connection with this Agreement (in each case to the
extent the Company has communicated the confidentiality thereof) other than (a)
pursuant to the order of any court or administrative agency or in any pending
legal or administrative proceeding, or otherwise as required by applicable law
or compulsory legal process (in which case Subscriber agrees, to the extent
practicable and not prohibited by applicable Law, to inform the Company promptly
thereof prior to such disclosure), (b) upon the request or demand of any
regulatory authority having jurisdiction over Subscriber, (c) to the extent that
such information is or becomes publicly available other than by reason of
disclosure by Subscriber in violation of this Agreement, or (d) to Subscriber’s
Affiliates and to Subscriber’s and its Affiliates’ employees, legal counsel,
independent auditors and other agents (collectively “representatives”) who need
to know such information and who are informed of the confidential nature of such
information and are or have been advised of their obligation to keep information
of this type confidential. Subscriber will cause all of its and its Affiliate’s
representatives to comply with the confidentiality provisions of this Agreement
as fully as if they were a party hereto and will be responsible for a breach of
the confidentiality provisions of this Agreement by any such representatives.

 

[Signature Page to Follow]

 

16

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of the
date first written above.

  

 HENNESSY CAPITAL ACQUISITION CORP. II      By:
Name: Daniel J. Hennessy
Title:   Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Subscription Agreement]

 

 

 

 

SIGNATURE PAGE
TO
SUBSCRIPTION AGREEMENT
OF
HENNESSY CAPITAL ACQUISITION CORP. II

 

IN WITNESS WHEREOF, the undersigned Subscriber hereby executes, delivers, joins
in and agrees to be bound by the Subscription Agreement by and between Hennessy
Capital Acquisition Corp. II and each Subscriber (as defined therein) to which
this Signature Page is attached as a Subscriber thereunder, which, together with
all counterparts of such agreements and signature pages of other parties to such
agreements, shall constitute one and the same document in accordance with the
terms of such agreements.

  

 [●]       By: 
Name:                                                 
Title:      [●] __________________________

Subject Preferred Shares

    

Offering Price per Share: $100.00

    Address:              Facsimile:   



 

 

 

 

[Signature Page to Subscription Agreement]

 

 

 

  

SIGNATURE PAGE
TO
SUBSCRIPTION AGREEMENT
OF
HENNESSY CAPITAL ACQUISITION CORP. II

 

IN WITNESS WHEREOF, the undersigned Subscriber hereby executes, delivers, joins
in and agrees to be bound by the Subscription Agreement by and between Hennessy
Capital Acquisition Corp. II and each Subscriber (as defined therein) to which
this Signature Page is attached as a Subscriber thereunder, which, together with
all counterparts of such agreements and signature pages of other parties to such
agreements, shall constitute one and the same document in accordance with the
terms of such agreements.

 



 [●]       By: 
Name:                                                 
Title:      [●] __________________________

Subject Preferred Shares

    

Offering Price per Share: $100.00

    Address:              Facsimile:   



 

 

 

 



[Signature Page to Subscription Agreement]



 

 

 

Exhibit A

 

CERTIFICATE OF DESIGNATIONS,

PREFERENCES, RIGHTS AND LIMITATIONS

OF

7.625% SERIES A CONVERTIBLE CUMULATIVE PREFERRED STOCK

OF

DASEKE, INC.

(formerly known as Hennessy Capital Acquisition Corp. II)

 

[See attached.]

 

 

 

  

Exhibit A

 

CERTIFICATE OF DESIGNATIONS,

PREFERENCES, RIGHTS AND LIMITATIONS

OF

7.625% SERIES A CONVERTIBLE CUMULATIVE PREFERRED STOCK

OF

DASEKE, INC.

(formerly known as Hennessy Capital Acquisition Corp. II)

 

Pursuant to Section 151 of the General Corporation Law of the State of Delaware

 

DASEKE, INC. (formerly known as Hennessy Capital Acquisition Corp. II), a
Delaware corporation (the “Company”), certifies that pursuant to the authority
contained in Article IV of its Second Amended and Restated Certificate of
Incorporation, as amended (the “Amended and Restated Certificate of
Incorporation”), and in accordance with the provisions of Section 151 of the
General Corporation Law of the State of Delaware (the “DGCL”), the Board of the
Company has adopted the following resolution on [____________], creating a
series of preferred stock, par value $0.0001 per share, of the Company
designated as 7.625% Series A Convertible Preferred Stock, which resolution
remains in full force and effect on the date hereof:

 

RESOLVED, that a series of preferred stock, par value $0.0001 per share, of the
Company be, and hereby is, created, and that the designation and number of
shares thereof and the voting powers, preferences and relative, participating,
optional or other special rights and such qualifications, limitations or
restrictions thereof are as follows:

 

(1) Designation and Amount; Ranking.

 

(a) There shall be created from the 10,000,000 shares of preferred stock, par
value $0.0001 per share, of the Company authorized to be issued pursuant to the
Amended and Restated Certificate of Incorporation, a series of preferred stock,
designated as “7.625% Series A Convertible Cumulative Preferred Stock”, par
value $0.0001 per share (the “Preferred Stock”), and the authorized number of
shares of Preferred Stock shall be 650,000. Shares of Preferred Stock that are
purchased or otherwise acquired by the Company, or that are converted into
shares of Common Stock, shall be cancelled and shall revert to authorized but
unissued shares of Preferred Stock.

 

(b) The Preferred Stock, with respect to dividend rights and rights upon the
liquidation, winding-up or dissolution of the Company, ranks: (i) senior to all
Junior Stock; (ii) on a parity with all Parity Stock; and (iii) junior to all
Senior Stock, in each case as provided more fully herein. 



 

 

 

(2) Definitions. As used herein, the following terms shall have the following
meanings:

 

(a) “Accumulated Dividends” shall mean, with respect to any share of Preferred
Stock, as of any date, the aggregate accumulated and unpaid dividends, whether
or not declared, on such share from the Issue Date until the most recent
Dividend Payment Date on or prior to such date. There shall be no Accumulated
Dividends with respect to any share of Preferred Stock prior to the Issue Date.
For the avoidance of doubt, dividends that have been paid in Preferred Stock or
Common Stock shall not be included in Accumulated Dividends.

 

(b) “Affiliate” shall have the meaning ascribed to it, on the date hereof, under
Rule 144 of the Securities Act.

 

(c) “Agent Members” shall have the meaning specified in Section 15(a).

 

(d) “Approved Stock Plan” shall mean any employee benefit plan which has been
approved by the Board and the Company’s stockholders, pursuant to which the
Company’s securities may be issued to any employee, officer, consultant or
director for services provided to the Company.

 

(e) “Base Conversion Price” shall mean an amount equal to the product of (x) the
average Weighted Average Price for the Common Stock during the 20 consecutive
Trading Days immediately preceding the Issue Date, multiplied by (y) 1.150;
provided, that if such product is greater than $11.50, it shall be deemed to
equal $11.50.

 

(f) “Beneficial Ownership Limitation” shall mean, with respect to any Holder,
9.99% of the number of shares of Common Stock outstanding after giving effect to
the issuance of shares of Common Stock issuable upon conversion of Preferred
Stock held by such Holder.

 

(g) “Bloomberg” shall mean Bloomberg Financial Markets.

 

(h) “Board” shall mean the Board of Directors of the Company or, with respect to
any action to be taken by the Board of Directors, any committee of the Board of
Directors duly authorized to take such action, except that for purposes of the
definition of “Fundamental Change,” the Board shall refer to the full Board of
Directors.

 

(i) “Business Day” shall mean any day other than a Saturday, Sunday or other day
on which the Federal Reserve Bank of New York is authorized or required by law
or executive order to close or be closed.

 

(j) “Capital Stock” shall mean, for any entity, any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) stock issued by that entity.

 

(k) “Certificated Notice of Conversion” shall have the meaning specified in
Section 8(b)(ii)(A).

 



Ex A-2

 

 

(l) “close of business” shall mean 5:00 p.m. (New York City time).

 

(m) “Closing Sale Price” of the Common Stock on any date shall mean the closing
sale price per share (or if no closing sale price is reported, the average of
the closing bid and ask prices or, if more than one in either case, the average
of the average closing bid and the average closing ask prices) of the Common
Stock on such date as reported on The Nasdaq Stock Market or, if the Common
Stock is not listed on The Nasdaq Stock Market, on the principal other national
or regional securities exchange on which the Common Stock is then listed or, if
the Common Stock is not listed on a national or regional securities exchange, on
the principal other market on which the Common Stock is then listed, quoted or
admitted for trading. In the absence of such a quotation, the Closing Sale Price
shall be the average of the mid-point of the last bid and ask prices for the
Common Stock on the relevant date from each of at least three nationally
recognized independent investment banking firms selected by the Company for this
purpose.

 

(n) “Common Stock” shall mean the common stock, par value $0.0001 per share, of
the Company, subject to Section 8(j).

 

(o) “Conversion Agent” shall have the meaning set forth in Section 14(a).

 

(p) “Conversion Cap” shall have the meaning set forth in Section 8(a).

 

(q) “Conversion Date” shall have the meaning specified in Section 8(b).

 

(r) “Conversion Instruction” shall have the meaning specified in Section
8(b)(i).

 

(s) “Conversion Price” shall mean, at any time, the Liquidation Preference
divided by the Conversion Rate in effect at such time.

 

(t) “Conversion Rate” shall have the meaning specified in Section 8(a).

 

(u) “Convertible Securities” shall mean any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for shares of Common Stock, including the Company’s warrants.

 

(v) “Depositary” shall have the meaning specified in Section 15(a).

 

(w) “Dividend Payment Date” shall mean March 15, June 15, September 15 and
December 15 of each year, commencing on the first such date after the date of
the first issuance of the Preferred Stock.

 

(x) “Dividend Rate” shall mean the rate per annum of 7.625% per share of
Preferred Stock on the Liquidation Preference.

 

(y) “Dividend Record Date” shall mean, with respect to any Dividend Payment
Date, the February 15, May 15, August 15 or November 15, as the case may be,
immediately preceding such Dividend Payment Date.

 

(z) “Dividends” shall have the meaning specified in Section 3(a).

 



Ex A-3

 

 

(aa) “DTC” means The Depository Trust Corporation.

 

(bb) “Effective Date” shall mean the date on which a Fundamental Change event
occurs or becomes effective, except that, as used in Section 8(e), Effective
Date shall mean the first date on which the shares of the Common Stock trade on
the applicable exchange or market, regular way, reflecting the relevant share
split or share combination, as applicable.

 

(cc) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

 

(dd) “Excluded Securities” shall mean any Common Stock issued or issuable (i) in
connection with any Approved Stock Plan; (ii) upon conversion or redemption of
the Preferred Stock; or (ii) upon exercise of any Options or Convertible
Securities which are outstanding on the Issue Date; provided, that the terms of
such Options or Convertible Securities are not amended, modified or changed on
or after the Issue Date.

 

(ee) “Ex-Date,” when used with respect to any issuance, dividend or distribution
on the Common Stock, shall mean the first date on which the Common Stock trades
on the applicable exchange or in the applicable market, regular way, without the
right to receive such issuance, dividend or distribution from the Company or, if
applicable, from the seller of the Common Stock on such exchange or market (in
the form of due bills or otherwise) as determined by such exchange or market.

 

(ff) “Final Mandatory Conversion Period” shall have the meaning specified in
Section 9(c).

 

(gg) “First Mandatory Conversion Period” shall have the meaning specified in
Section 9(a).

 

(hh) “First Mandatory Conversion Premium” shall have the meaning specified in
Section 9(a).

 

(ii) “Fundamental Change” shall be deemed to have occurred at any time after the
Preferred Stock is originally issued if any of the following occurs:

 

(i) a “person” or “group” within the meaning of Section 13(d) of the Exchange
Act, other than any of the Company or any of its Affiliates or Subsidiaries, and
the employee benefit plans of the Company and its Subsidiaries, has become the
direct or indirect “beneficial owner,” as defined in Rule 13d-3 under the
Exchange Act, of more than 50% of the voting power in the aggregate of all
classes of Capital Stock then outstanding entitled to vote generally in
elections of the Board; provided, however, that any such beneficial ownership by
The Walden Group (together with its Affiliates) shall not be a fundamental
change pursuant to this clause (i) unless we become aware that The Walden Group
(together with its Affiliates) has become the direct or indirect beneficial
owner of more than 65% of the Common Stock (or such other Company Capital Stock
into which the Common Stock has been reclassified);

 



Ex A-4

 

 

(ii) the consummation of (A) any recapitalization, reclassification or change of
the Common Stock (other than changes resulting from a subdivision or
combination) as a result of which the Common Stock would be converted into, or
exchanged for, stock, other securities, other property or assets; (B) any share
exchange, consolidation or merger of the Company with any Person (other than any
of the Company’s Subsidiaries) pursuant to which the Common Stock will be
converted into cash, securities or other property; or (C) any sale, lease or
other transfer in one transaction or a series of transactions of all or
substantially all of the consolidated assets of the Company and its
Subsidiaries, taken as a whole, including pursuant to a merger transaction, to
any Person (other than one of the Company’s Subsidiaries); provided, however,
that any merger solely for the purpose of changing the Company’s jurisdiction of
incorporation, and resulting in a reclassification, conversion or exchange of
outstanding shares of Common Stock solely into shares of common stock of the
surviving entity, shall not be a Fundamental Change;

 

(iii) the stockholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company;

 

(iv) the Common Stock (or other Reference Property) ceases to be listed or
quoted on any of the New York Stock Exchange or The Nasdaq Stock Market (or any
of their respective successors); or

 

(v) the number of shares of the Common Stock (or other Reference Property) held
by beneficial holders and holders of record who are not, either directly or
indirectly, an executive officer or director of the Company, or the beneficial
holder of more than 10% of the total shares of the Common Stock (or other
Reference Property) outstanding is less than 50% of the number of shares of the
Common Stock (or other Reference Property) that would be issued if all shares of
the Preferred Stock were converted into shares of the Common Stock (or other
Reference Property) in accordance with Section 8(a) (determined without regard
to the Conversion Cap or Beneficial Ownership Limitation);

 

provided, however, that a transaction or transactions described in clause (i) or
(ii) above shall not constitute a Fundamental Change, if at least 90% of the
consideration received or to be received by the common stockholders of the
Company, excluding cash payments for fractional shares and cash payments made
pursuant to dissenters’ appraisal rights, in connection with such transaction or
transactions consists of shares of common stock and as a result of such
transaction or transactions the Preferred Stock becomes convertible into such
consideration pursuant to the terms hereof.

 

(jj) “Fundamental Change Additional Shares” shall mean, in respect of a
Fundamental Change, such number of shares as is set forth under the Acquisition
Price Per Share applicable to such Fundamental Change, and beside the date
indicating the last day of the 12-month period in which the Effective Date of
such Fundamental Change occurred, on Annex A hereto.1

 

 



 

1 To be conformed, if needed, to the presentation of Annex A. Annex A will be
provided at Closing, and will provide for ratable decreases in Acquisition Price
Per Share over the time periods indicated.

 

Ex A-5

 

 

(kk) “Fundamental Change Notice” shall have the meaning specified in
Section 5(a).

 

(ll) “Global Preferred Share” shall have the meaning specified in Section 15(a).

 

(mm) “Global Shares Legend” shall have the meaning specified in Section 15(a).

 

(nn) “Holder” or “holder” shall mean a holder of record of the Preferred Stock.

 

(oo) “Holder Stock Price” shall have the meaning specified in Section 5(b).

 

(pp) “Issue Date” shall mean [______________], the original date of issuance of
the Preferred Stock.

 

(qq) “Junior Stock” shall mean Common Stock and any class of Capital Stock or
series of preferred stock established after the Issue Date, the terms of which
expressly provide that such class or series will rank junior to the Preferred
Stock as to dividend rights or rights upon the liquidation, winding-up or
dissolution of the Company.

 

(rr) “Liquidation Preference” shall mean $100.00 per share of Preferred Stock.

 

(ss) “Mandatory Conversion Date” shall have the meaning specified in
Section 9(d).

 

(tt) “Material Change” shall mean any change (i) expediting the commencement of
the First Mandatory Conversion Period, the Second Mandatory Conversion Period or
the Final Mandatory Conversion Period, (ii) reducing the First Mandatory
Conversion Premium, the Second Mandatory Conversion Premium, the Dividend Rate
or the Liquidation Preference, (iii) increasing the Base Conversion Price or
(iv) any change that impairs the Seven-Year Holder Conversion Right.

 

(uu) “Notice of Conversion” shall mean, as applicable, a Conversion Instruction
or a Certificated Notice of Conversion.

 

(vv) “Officer” shall mean the Chief Executive Officer, the President, any Vice
President, the Treasurer, any Assistant Treasurer, the Secretary or any
Assistant Secretary of the Company.

 

(ww) “open of business” shall mean 9:00 a.m. (New York City time).

 

(xx) “Options” shall mean any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

 

(yy) “Outstanding” shall mean, when used with respect to Preferred Stock, as of
any date of determination, all Preferred Stock theretofore authenticated and
delivered under this Certificate of Designation, except shares of Preferred
Stock as to which any property deliverable upon conversion thereof has been
delivered and required to be cancelled pursuant to Sections 5, 8 or 9.

 



Ex A-6

 

 

(zz) “Parity Stock” shall mean any class of Capital Stock or series of preferred
stock established after the Issue Date, the terms of which expressly provide
that such class or series will rank on a parity with the Preferred Stock as to
dividend rights, and/or rights upon the liquidation, winding-up or dissolution
of the Company and/or voting rights.

 

(aaa) “Paying Agent” shall have the meaning set forth in Section 14(a).

 

(bbb) “Person” shall mean any individual, corporation, general partnership,
limited partnership, limited liability partnership, joint venture, association,
joint-stock company, trust, limited liability company, unincorporated
organization or government or any agency or political subdivision thereof.

 

(ccc) “Record Date” shall mean, with respect to any dividend, distribution or
other transaction or event in which the holders of the Common Stock or the
Preferred Stock (or other applicable security) have the right to receive any
cash, securities or other property or in which the Common Stock or the Preferred
Stock (or such other security) is exchanged for or converted into any
combination of cash, securities or other property, the date fixed for
determination of holders of the Common Stock or the Preferred Stock (or such
other security) entitled to receive such cash, securities or other property
(whether such date is fixed by the Board, statute, contract or otherwise).

 

(ddd) “Reference Property” shall have the meaning specified in Section 8(j).

 

(eee) “Registrar” shall have the meaning set forth in Section 12.

 

(fff) “Reorganization Event” shall have the meaning specified in Section 8(j).

 

(ggg) “Required Holders” means any Holder that acquired the Preferred Stock on
the Issue Date (solely for the purposes of this definition, treating any Holder
and its Affiliates (or any other funds or accounts managed by the same
investment manager) that are Holders as a singular Holder) that, as of any time,
continues to own at least 14.99% of the shares of Preferred Stock originally
issued.

 

(hhh) “Resale Restriction Termination Date” shall have the meaning specified in
Section 13(a).

 

(iii) “Restricted Securities” shall have the meaning specified in Section 13(a).

 

(jjj) “Rule 144” shall mean Rule 144 as promulgated under the Securities Act.

 

(kkk) “SEC” or “Commission” shall mean the Securities and Exchange Commission.

 

(lll) “Second Mandatory Conversion Period” shall have the meaning specified in
Section 9(b).

 



Ex A-7

 

 

(mmm) “Second Mandatory Conversion Premium” shall have the meaning specified in
Section 9(b).

 

(nnn) “Securities Act” shall mean the Securities Act of 1933, as amended.

 

(ooo) “Senior Stock” shall mean any class of the Company’s Capital Stock or
series of preferred stock established after the Issue Date, the terms of which
expressly provide that such class or series will rank senior to the Preferred
Stock as to dividend rights and/or rights upon the liquidation, winding-up or
dissolution of the Company.

 

(ppp) “Seven-Year Holder Conversion Right” shall have the meaning specified in
Section 8(a).

 

(qqq) “Shareholder Approval” shall mean all approvals, if any, of the
shareholders of the Company necessary for purposes of Nasdaq Rule 5635 or the
terms hereof, including without limitation, to approve (i) the conversion of the
Preferred Stock into shares of Common Stock, (ii) the voting rights of the
Preferred Stock, and (iii) the payment of additional Preferred Stock or Common
Stock as Dividends.

 

(rrr) “Spin-Off” shall have the meaning specified in Section 8(e)(iii).

 

(sss) “Subsidiary” shall mean, with respect to any Person, any corporation,
association, partnership or other business entity of which more than 50% of the
total voting power of shares of Capital Stock or other interests (including
partnership interests) entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers, general partners or
trustees thereof is at the time owned or controlled, directly or indirectly, by
(i) such Person; (ii) such Person and one or more Subsidiaries of such Person;
or (iii) one or more Subsidiaries of such Person.

 

(ttt) “The Walden Group” means The Walden Group, Inc., a Delaware corporation,
of which Don R. Daseke is the majority stockholder and President.

 

(uuu) “Trading Day” shall mean a day during which trading in the Common Stock
generally occurs on The Nasdaq Stock Market or, if the Common Stock is not
listed on The Nasdaq Stock Market, on the principal other national or regional
securities exchange on which the Common Stock is then listed or, if the Common
Stock is not listed on a national or regional securities exchange, on the
principal other market on which the Common Stock is then listed or admitted for
trading. If the Common Stock is not so listed or traded, Trading Day means a
Business Day.

 

(vvv) “Transfer Agent” shall have the meaning set forth in Section 12.

 

(www) “Weighted Average Price” shall mean for any security as of any Trading
Day, the per share volume-weighted average price for such security as displayed
under the heading “Bloomberg VWAP” on Bloomberg page Ticker <HCAC> VWAP (or its
equivalent successor if such page is not available) in respect of the period
from 9:30:01 a.m. to 4:00:00 p.m., New York City time, on such Trading Day or,
if no weighted average price is reported for such security by Bloomberg for such
hours, the average of the highest closing bid price and the lowest closing ask
price of any of the market makers for such security as reported in the OTC Link
or “pink sheets” by OTC Markets Group Inc. (formerly Pink OTC Markets Inc.). If
the Weighted Average Price cannot be calculated for a security on a particular
date on any of the foregoing bases, the Weighted Average Price of such security
on such date shall be the fair market value as mutually determined by the
Company and a majority of the Holders. All such determinations are to be
appropriately adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction during the applicable calculation
period.

 



Ex A-8

 

 

(3) Dividends.

 

(a) Holders of shares of Preferred Stock shall be entitled to receive, when, as
and if declared by the Board out of funds of the Company legally available for
payment, cumulative dividends at the Dividend Rate (“Dividends”). Dividends on
the Preferred Stock shall be paid quarterly in arrears at the Dividend Rate in
cash or, at the election of the Company, subject to receipt of any necessary
Shareholder Approval (to the extent necessary), in Common Stock as provided
pursuant to Section 4. For the avoidance of doubt, unless prohibited by
applicable law, (i) the Board shall not fail to declare such Dividends on
Preferred Stock and (ii) notwithstanding anything contained herein to the
contrary, dividends on the Preferred Stock shall accrue for all fiscal periods
during which the Preferred Stock is outstanding, regardless of whether the
Company has earnings in any such period, whether there are funds legally
available for the payment of such dividends and whether or not such dividends
are authorized or declared. Dividends shall be payable in arrears on each
Dividend Payment Date to the holders of record of Preferred Stock as they appear
on the Company’s stock register at the close of business on the relevant
Dividend Record Date. Dividends payable for any period less than a full
quarterly Dividend period (based upon the number of days elapsed during the
period) shall be computed on the basis of a 360-day year consisting of twelve
30-day months.

 

(b) No dividend shall be declared or paid upon, or any sum set apart for the
payment of dividends upon, any Outstanding share of the Preferred Stock with
respect to any dividend period unless all dividends for all preceding dividend
periods have been declared and paid, or declared and a sufficient sum has been
set apart for the payment of such dividend, upon all Outstanding shares of
Preferred Stock.

 



Ex A-9

 

 

(c) No dividends or other distributions (other than a dividend or distribution
payable solely in shares of Parity Stock or Junior Stock (in the case of Parity
Stock) or Junior Stock (in the case of Junior Stock) and cash in lieu of
fractional shares) may be declared, made or paid, or set apart for payment upon,
any Parity Stock or Junior Stock, nor may any Parity Stock or Junior Stock be
redeemed, purchased or otherwise acquired for any consideration (or any money
paid to or made available for a sinking fund for the redemption of any Parity
Stock or Junior Stock) by the Company or on behalf of the Company (except by (i)
conversion into or exchange for shares of Parity Stock or Junior Stock (in the
case of Parity Stock) or Junior Stock (in the case of Junior Stock) and cash
solely in lieu of fractional shares of Parity Stock or Junior Stock (in the case
of Parity Stock) or Junior Stock (in the case of Parity Stock) and (ii) payments
in connection with the satisfaction of employees’ tax withholding obligations
pursuant to employee benefit plans or outstanding awards (and payment of any
corresponding requisite amounts to the appropriate governmental authority),
unless all Accumulated Dividends (as of the date of such declaration, payment,
redemption, purchase or acquisition) shall have been or contemporaneously are
declared and paid in cash. Further, no Dividends or other distributions (other
than a dividend or distribution payable solely in shares of Junior Stock and
cash in lieu of fractional shares) may be declared, made or paid, or set apart
for payment upon, any Junior Stock (except payments in connection with the
satisfaction of employees’ tax withholding obligations pursuant to employee
benefit plans or outstanding awards (and payment of any corresponding requisite
amounts to the appropriate governmental authority) unless the payment of the
dividend in respect of the Preferred Stock for the most recent dividend period
ending on or prior to the date of such declaration or payment has been declared
and paid in cash or declared and a sum of cash sufficient for the payment
thereof set aside for such payment. Notwithstanding the foregoing, if full
dividends have not been paid on the Preferred Stock and any Parity Stock,
dividends may be declared and paid on the Preferred Stock and such Parity Stock
so long as the dividends are declared and paid pro rata so that the amounts of
dividends declared per share on the Preferred Stock and such Parity Stock shall
in all cases bear to each other the same ratio that accumulated and unpaid
dividends per share on the shares of Preferred Stock and such Parity Stock bear
to each other at the time of declaration.

 

(d) Holders of shares of Preferred Stock shall not be entitled to any dividend,
whether payable in cash, property or stock, in excess of full cumulative
dividends (it being understood that this Section 3(d) shall not limit the
Company’s obligations pursuant to Section 3(a)).

 

(e) If any Dividend Payment Date falls on a day that is not a Business Day, the
required payment will be on the next succeeding Business Day and no interest or
dividends on such payment will accrue or accumulate as the case may be, in
respect of the delay.

 

(f) The holders of shares of Preferred Stock at the close of business on a
Dividend Record Date shall be entitled to receive the dividend payment on those
shares on the corresponding Dividend Payment Date notwithstanding the conversion
of such shares in accordance with Sections 8 or 9 following such Dividend Record
Date or the Company’s default in payment of the dividend due on such Dividend
Payment Date. In the case of conversion of shares of Preferred Stock pursuant to
Section 5 following the close of business on a Dividend Record Date but prior to
the corresponding Dividend Payment Date, the holders of such shares shall not be
entitled to receive the corresponding dividend payment following conversion (it
being understood that the value thereof is included in the conversion terms set
forth in Section 5).

 

(g) Notwithstanding anything herein to the contrary, to the extent that any
Holder’s right to participate in any Dividend would result in the Holder
exceeding the Beneficial Ownership Limitation, then the rights appurtenant to
such Dividend to which such Holder is entitled pursuant hereto shall be limited
to the same extent provided in Section 11 hereof.

 

(h) Except as provided in Section 8, the Company shall make no payment or
allowance for unpaid dividends, whether or not in arrears, on converted shares
of Preferred Stock or for dividends on the shares of Common Stock issued upon
conversion.

 



Ex A-10

 

 

(4) Method of Payment of Dividends.

 

(a) Subject to the restrictions set forth herein, the Company may elect to pay
any dividend on the Preferred Stock: (i) in cash; (ii) by delivery of shares of
Common Stock; or (iii) through any combination of cash and Common Stock.



 

(b) If the Company elects to make a dividend payment, or any portion thereof, in
shares of Common Stock, the number of shares deliverable shall be (i) the cash
amount of such dividend payment that would apply if no payment were to be made
in Common Stock, or such portion, divided by (ii) the product of (x) the
Weighted Average Price of the Common Stock for each of the 10 consecutive
Trading Days ending on the second Trading Day immediately preceding such
Dividend Payment Date (as equitably adjusted by the Board to the extent
necessary for any stock splits, combinations or like transactions); multiplied
by (y) 0.95; provided, that at least 2 Trading Days prior to the beginning of
the averaging period described in (ii)(x) above, the Company shall provide
written notice of such election to the Holder.

 

(c) The Company shall make each dividend payment on the Preferred Stock in cash,
except to the extent the Company elects to make all or any portion of such
payment in shares of the Common Stock (or any combination thereof) as set forth
above. The Company shall give Holders notice of any such election and the
portion of such payment that will be made in cash and the portion that will be
made in shares of the Common Stock no later than 12 Trading Days prior to the
Dividend Payment Date for such dividend.

 

(5) Conversion Upon a Fundamental Change.

 

(a) The Company must give notice (a “Fundamental Change Notice”) of each
Fundamental Change to all Holders of the Preferred Stock no later than 10
Business Days prior to the anticipated Effective Date (determined in good faith
by the Board) of the Fundamental Change or, if not practicable because the
Company is unaware of the Fundamental Change, as soon as reasonably practicable
but in any event no later than 1 Business Day after the Company becomes aware of
such Fundamental Change.

 

(b) Within 15 days following the Effective Date of such Fundamental Change, each
Outstanding share of the Preferred Stock shall (subject to the limitations set
forth in Section 11), at the election of the Holder thereof pursuant to the
delivery of a Notice of Conversion, be converted into a number of shares of
Common Stock equal to (i) the greater of (A) the sum of the Conversion Rate on
the Effective Date of such Fundamental Change plus the Fundamental Change
Additional Shares and (B) the quotient of (x) the Liquidation Preference,
divided by (y) the greater of (1) the applicable Holder Stock Price and (2) 66⅔%
of the Closing Sale Price of the Common Stock on the Issue Date (it being
understood that for purposes of this Section 5(b), the Closing Sale Price shall
be adjusted proportionally in the event of any stock split, stock dividend,
issuance of rights, options or warrants or other event that would result in an
adjustment to the Conversion Right pursuant to Section 8(e)) plus (ii) the
number of shares of the Common Stock that would be issued if any and all
accumulated and unpaid dividends were paid in shares of the Common Stock in
accordance with the terms hereof. Notwithstanding anything contained herein to
the contrary, prior to the receipt of Shareholder Approval, shares of Preferred
Stock shall not be convertible pursuant to this Section 5 in the aggregate into
more than the Conversion Cap. As used herein, “Holder Stock Price” means (i) in
the case of a Fundamental Change in which the Holders of Common Stock will
receive only cash consideration, the price to be paid (or deemed paid) per share
of Common Stock in such transaction and (ii) in all other cases, the average
Closing Sale Price of the Common Stock on the 10 consecutive Trading Days
immediately preceding the Effective Date of the Fundamental Change.

 



Ex A-11

 

 

(c) The Fundamental Change Notice shall be given by first-class mail to each
record holder of shares of Preferred Stock, at such Holder’s address as the same
appears on the books of the Company. Each such notice shall state (i) the
anticipated Effective Date and (ii) that dividends on the Preferred Stock to be
converted will cease to accrue on the date immediately preceding the Effective
Date of the Fundamental Change.

 

(d) Whenever any provision of this Certificate of Designations requires the
Company to calculate the Weighted Average Price or Closing Sale Price for
purposes of a Fundamental Change over a span of multiple days, the Board shall
make appropriate adjustments to account for any adjustment to the Conversion
Rate that becomes effective, or any event requiring an adjustment to the
Conversion Rate where the Record Date of the event occurs, at any time during
the period when such Weighted Average Prices or Closing Sale Prices are to be
calculated.

 

(6) Voting. The shares of Preferred Stock shall have no voting rights except as
set forth in this Section 6 or otherwise required by Delaware law. So long as
any shares of Preferred Stock remain Outstanding, unless a greater percentage
shall then be required by law, the Company shall not, without the affirmative
vote or consent of a) the Holders of at least 50.1% of the shares of Preferred
Stock Outstanding at the time, voting together as a single class with all series
of Parity Stock upon which similar voting rights have been conferred and are
exercisable, given in person or by proxy, either in writing or at a meeting,
amend, alter or repeal the provisions of the Amended and Restated Certificate of
Incorporation, whether by merger, consolidation or otherwise, so as to
materially and adversely affect any right, preference, privilege or voting
powers of the shares of Preferred Stock; provided, however, that so long as any
shares of Preferred Stock remain Outstanding with the terms thereof materially
unchanged, such amendment, alteration or repeal shall not be deemed to
materially and adversely affect such rights, preferences, privileges or voting
powers of Holders of the shares of Preferred Stock and, provided further, that
any increase in the amount of authorized preferred stock (including, without
limitation, additional Preferred Stock) or the creation or issuance of any
additional shares of Preferred Stock or other series of preferred stock, or any
increase in the amount of authorized shares of such series, in each case of
Parity Stock or Junior Stock, shall not be deemed to materially and adversely
affect the rights, preferences, privileges or voting powers of Holders of shares
of Preferred Stock specified herein and b) for so long as there is any Required
Holder, the Required Holder(s), given in person or by proxy, either in writing
or at a meeting, amend, alter or repeal the provisions of the Amended and
Restated Certificate of Incorporation, whether by merger, consolidation or
otherwise, so as to effect a Material Change.

 

(7) Liquidation Rights.

 

(a) In the event of any liquidation, winding-up or dissolution of the Company,
whether voluntary or involuntary, each Holder of shares of Preferred Stock shall
be entitled to receive and to be paid out of the assets of the Company available
for distribution to its stockholders the Liquidation Preference plus all
accumulated and unpaid dividends in respect of the Preferred Stock (whether or
not declared) to the date fixed for liquidation, winding-up or dissolution in
preference to the holders of, and before any payment or distribution is made on,
any Junior Stock, including, without limitation, the Common Stock.

 



Ex A-12

 

 

(b) Neither the sale (for cash, shares of stock, securities or other
consideration) of all or substantially all the assets or business of the Company
(other than in connection with the liquidation, winding-up or dissolution of the
Company) nor the merger or consolidation of the Company into or with any other
Person shall be deemed to be a liquidation, winding-up or dissolution, voluntary
or involuntary, for the purposes of this Section 7.

 

(c) After the payment to the Holders of the shares of Preferred Stock of full
preferential amounts provided for in this Section 7, the Holders of Preferred
Stock as such shall have no right or claim to any of the remaining assets of the
Company.

 

(d) In the event the assets of the Company available for distribution to the
Holders of shares of Preferred Stock and holders of shares of Parity Stock upon
any liquidation, winding-up or dissolution of the Company, whether voluntary or
involuntary, shall be insufficient to pay in full all amounts to which such
Holders are entitled pursuant to this Section 7, no such distribution shall be
made on account of any shares of Parity Stock upon such liquidation, dissolution
or winding-up unless proportionate distributable amounts shall be paid on
account of the shares of Preferred Stock, equally and ratably, in proportion to
the full distributable amounts for which holders of all Preferred Stock and of
any Parity Stock are entitled upon such liquidation, winding-up or dissolution.

 

(8) Conversion.

 

(a) Each Holder of Preferred Stock shall have the right at any time, at its
option, to convert, subject to the terms and provisions of this Section 8, any
or all of such Holder’s shares of Preferred Stock into Common Stock at a
conversion rate equal to the quotient of (i) the Liquidation Preference; divided
by (ii) the Base Conversion Price (subject to adjustment as provided in this
Section 8, the “Conversion Rate”) per share of Preferred Stock (subject to the
limitations set forth in Section 11). Notwithstanding the foregoing, but subject
to the Conversion Cap, each Holder of Preferred Stock shall have the right (the
“Seven-Year Holder Conversion Right”) at any time after the seven-year
anniversary of the Issue Date, if the then-current Conversion Price exceeds the
Weighted Average Price for the Common Stock during any 10 consecutive Trading
Days, at its option by delivery of a Notice of Conversion in accordance with
Section 8(b) below no later than 5 Business Days following such 10th consecutive
Trading Day, to convert any or all of such Holder’s shares of Preferred Stock
into, at the Company’s sole discretion, either Common Stock, cash or a
combination of Common Stock and cash; provided, that the Company shall provide
such converting Holder notice of its election within 2 Trading Days of receipt
of the Notice of Conversion; provided further, that in the event the Company
elects to issue Common Stock for all or a portion of such conversion, the
“Conversion Rate” for such conversion (subject to the limitations set forth in
Section 11) shall mean the quotient of the Liquidation Preference divided by the
average Weighted Average Price for the Common Stock during the 20 consecutive
Trading Days commencing on the Trading Day immediately following the Trading Day
on which the Company provided such notice. If the Company does not elect a
settlement method prior to the deadline set forth, the Company shall be deemed
to have elected to settle the conversion entirely in Common Stock.
Notwithstanding anything to the contrary herein, prior to the receipt of
Shareholder Approval, shares of Preferred Stock shall not be converted pursuant
to this Section 8 in the aggregate into more than 19.99% of the shares of Common
Stock outstanding on the Issue Date (subject to appropriate adjustment in the
event of a stock split, stock dividend, combination or other similar
recapitalization) (such limitation, the “Conversion Cap”). Upon conversion of
any share of Preferred Stock, the Company shall deliver to the converting
Holder, in respect of each share of Preferred Stock being converted, a number of
shares of Common Stock equal to the Conversion Rate, together with a cash
payment in lieu of any fractional share of Common Stock in accordance with
Section 10, on the third Business Day immediately following the relevant
Conversion Date; provided, that upon any Holder’s election to convert any share
or shares of Preferred Stock pursuant to the second sentence of this
Section 8(a), the Company shall have the option to deliver the applicable
conversion value (or any portion thereof) in cash in lieu of shares of Common
Stock, after providing such Holder at least 2 Business Days’ prior written
notice of its election pursuant to this proviso; provided further, that any such
payment in cash in lieu of shares of Common Stock shall be made in an amount
equal to the Liquidation Preference for every whole share of Preferred Stock so
converted; provided further, that if the conversion value consists (x) solely of
cash, then the Company shall deliver such cash payment to the Holder no later
than 3 Trading Days from the receipt of the Notice of Conversion or
(y) partially of cash, then the Company shall deliver such cash payment to the
Holder simultaneously with the delivery of the Common Stock included in the
conversion value.

 



Ex A-13

 

 

(b) Before any Holder shall be entitled to convert a share of Preferred Stock as
set forth above, such Holder who:

 

(i) holds a beneficial interest in a Global Preferred Share must deliver to DTC
the appropriate instruction form for conversion pursuant to DTC’s conversion
program (a “Conversion Instruction”) and, if required, pay all transfer or
similar taxes or duties, if any; or

 

(ii) holds Preferred Stock in definitive, certificated form must:

 

(A) manually sign and deliver an irrevocable notice to the office of the
Conversion Agent as set forth in the Form of Certificated Notice of Conversion
(or a facsimile thereof) in the form included in Exhibit A hereto (a
“Certificated Notice of Conversion”) and state in writing therein the number of
shares of Preferred Stock to be converted and the name or names (with addresses)
in which such Holder wishes the certificate or certificates for any shares of
Common Stock, if any, to be delivered and registered;

 

(B)surrender such shares of Preferred Stock, at the office of the Conversion
Agent;

 

(C)if required, furnish appropriate endorsements and transfer documents; and

 

(D)if required, pay all transfer or similar taxes or duties, if any.

 

The Conversion Agent shall notify the Company of any pending conversion pursuant
to this Section 8 on the Conversion Date for such conversion. The date on which
a Holder complies with the procedures in this clause (b) is the “Conversion
Date.” If more than one share of Preferred Stock shall be surrendered for
conversion at one time by the same Holder, the number of shares of Common Stock
to be delivered upon conversion of such shares of Preferred Stock shall be
computed on the basis of the aggregate number of shares of Preferred Stock so
surrendered.

 



Ex A-14

 

 

(c) With respect to any conversion of shares of Preferred Stock:

 

(i) if there shall have been surrendered certificate or certificates, as the
case may be, representing a greater number of shares of Preferred Stock than the
number of shares of Preferred Stock to be converted, the Company shall execute
and the Registrar shall countersign and deliver to such Holder or such Holder’s
designee, at the expense of the Company, new certificate or certificates, as the
case may be, representing the number of shares of Preferred Stock that shall not
have been converted; and

 

(ii) if the shares of Preferred Stock converted are held in book-entry form
through the facilities of the Depositary, promptly following the relevant
Conversion Date, the Company shall cause the Transfer Agent and Registrar to
reduce the number of shares of Preferred Stock represented by the global
certificate by making a notation on Schedule I attached to the relevant Global
Preferred Share.

 

(d) Immediately prior to the close of business on the Conversion Date with
respect to a conversion, a converting Holder of Preferred Stock shall be deemed
to be the holder of record of the Common Stock issuable upon conversion of such
Holder’s Preferred Stock notwithstanding that the share register of the Company
shall then be closed or that certificates representing such Common Stock, if
any, shall not then be actually delivered to such Holder. On the date of any
conversion, all rights with respect to the shares of Preferred Stock so
converted, including the rights, if any, to receive notices, will terminate,
excepting only the rights of holders thereof (i) pursuant to Section 3(f) and
(ii) to (A) receive certificates for the number of whole shares of Common Stock,
if any, into which such shares of Preferred Stock have been converted (with a
cash payment in lieu of any fractional share of Common Stock in accordance with
Section 10) and (B) exercise the rights to which they are thereafter entitled as
holders of Common Stock, if any.



 



Ex A-15

 

 

(e) The Conversion Rate shall be adjusted, without duplication, upon the
occurrence of any of the following events:

 

(i) If the Company exclusively issues shares of Common Stock as a dividend or
distribution on all shares of its Common Stock, or if the Company effects a
share split or share combination, the Conversion Rate shall be adjusted based on
the following formula:

 

 [ex10ii_001.jpg] 

 

  where,               CR0 = the Conversion Rate in effect immediately prior to
the close of business on the Record Date for such dividend or distribution, or
immediately prior to the open of business on the Effective Date of such share
split or share combination, as the case may be;           CR1 = the Conversion
Rate in effect immediately after the close of business on the Record Date for
such dividend or distribution, or immediately after the open of business on the
Effective Date of such share split or share combination, as the case may be;    
      OS0 = the number of shares of Common Stock outstanding immediately prior
to the close of business on the Record Date for such dividend or distribution,
or immediately prior to the open of business on the Effective Date of such share
split or share combination, as the case may be; and           OS1 = the number
of shares of Common Stock outstanding immediately after giving effect to such
dividend or distribution, or such share split or share combination, as the case
may be.

 

Any adjustment made under this Section 8(e)(i) shall become effective
immediately after the close of business on the Record Date for such dividend or
distribution, or immediately after the open of business on the Effective Date
for such share split or share combination, as the case may be. If any dividend
or distribution of the type described in this Section 8(e)(i) is declared but
not so paid or made, the Conversion Rate shall be immediately readjusted,
effective as of the date the Board determines not to pay such dividend or
distribution, to the Conversion Rate that would then be in effect if such
dividend or distribution had not been declared.

 



Ex A-16

 

 

(ii) If the Company distributes to all or substantially all holders of its
Common Stock any rights, options or warrants entitling them, for a period
expiring not more than 60 days immediately following the announcement date of
such distribution, to purchase or subscribe for shares of its Common Stock at a
price per share that is less than the average of the Closing Sale Prices of the
Common Stock over the 10 consecutive Trading Day period ending on, and
including, the Trading Day immediately preceding the Ex-Date of such
distribution, the Conversion Rate shall be increased based on the following
formula:

 

[ex10ii_002.jpg] 

 



  where,               CR0 = the Conversion Rate in effect immediately prior to
the close of business on the Record Date for such distribution;           CR1 =
the Conversion Rate in effect immediately after the close of business on the
Record Date for such distribution;           OS0 = the number of shares of
Common Stock outstanding immediately prior to the close of business on the
Record Date for such distribution;           X = the total number of shares of
Common Stock issuable pursuant to such rights, options or warrants; and        
  Y = the number of shares of Common Stock equal to the aggregate price payable
to exercise such rights, options or warrants, divided by the average of the
Closing Sale Prices of the Common Stock over the 10 consecutive Trading Day
period ending on, and including, the Trading Day immediately preceding the
Ex-Date of such distribution.

 



Any increase made under this Section 8(e)(ii) shall be made successively
whenever any such rights, options or warrants are distributed and shall become
effective immediately after the close of business on the Record Date for such
distribution. To the extent that shares of Common Stock are not delivered after
the expiration of such rights, options or warrants, the Conversion Rate shall be
readjusted, effective as of the date of such expiration, to the Conversion Rate
that would then be in effect had the increase with respect to the distribution
of such rights, options or warrants been made on the basis of delivery of only
the number of shares of Common Stock actually delivered. If such rights, options
or warrants are not so distributed, the Conversion Rate shall be decreased,
effective as of the date the Board determines not to make such distribution, to
be the Conversion Rate that would then be in effect if such Record Date for such
distribution had not occurred. If such rights, options or warrants are only
exercisable upon the occurrence of certain triggering events, then the
Conversion Rate shall not be adjusted until the triggering events occur.

 



Ex A-17

 

 

For purposes of this Section 8(e)(ii), in determining whether any rights,
options or warrants entitle the holders to subscribe for or purchase shares of
Common Stock at less than such average of the Closing Sale Prices of the Common
Stock for the 10 consecutive Trading Day period ending on, and including, the
Trading Day immediately preceding the Ex-Date of such distribution, and in
determining the aggregate offering price of such shares of Common Stock, there
shall be taken into account any consideration received by the Company for such
rights, options or warrants and any amount payable on exercise or conversion
thereof, the value of such consideration, if other than cash, to be determined
by the Board.

 

(iii) If the Company distributes shares of its Capital Stock, evidences of its
indebtedness or other assets, securities or property of the Company or rights,
options or warrants to acquire its Capital Stock or other securities, to all or
substantially all holders of Common Stock, excluding (a) dividends,
distributions or issuances as to which an adjustment was effected pursuant to
Section 8(e)(i) or Section 8(e)(ii), (b) dividends or distributions paid
exclusively in cash as to which an adjustment was effected pursuant to (or a
cash amount paid pursuant to the last paragraph of) Section 8(e)(iv) and
(c) Spin-Offs as to which the provisions set forth below in this
Section 8(e)(iii) shall apply (any of such shares of Capital Stock, evidences of
indebtedness, other assets, securities or property or rights, options or
warrants to acquire Capital Stock or other securities, the “Distributed
Property”), then the Conversion Rate shall be increased based on the following
formula:

 

 [ex10ii_003.jpg]

 



  where,               CR0 = the Conversion Rate in effect immediately prior to
the close of business on the Record Date for such distribution;           CR1 =
the Conversion Rate in effect immediately after the close of business on the
Record Date for such distribution;           SP0 = the average of the Closing
Sale Prices of the Common Stock over the 10 consecutive Trading Day period
ending on, and including, the Trading Day immediately preceding the Ex-Date for
such distribution; and           FMV = the fair market value as of the Record
Date for such distribution (as determined by the Board) of the Distributed
Property with respect to each outstanding share of the Common Stock.

 

Any increase made under the portion of this Section 8(e)(iii) above shall become
effective immediately after the close of business on the Record Date for such
distribution. If such distribution is not so paid or made, the Conversion Rate
shall be decreased, effective as of the date the Board determines not to pay the
distribution, to be the Conversion Rate that would then be in effect if such
distribution had not been declared.

 



Ex A-18

 

 

Notwithstanding the foregoing, if “FMV” (as defined above) is equal to or
greater than “SP0” (as defined above), in lieu of the foregoing increase, each
Holder of Preferred Stock shall receive, for each share of Preferred Stock, at
the same time and upon the same terms as holders of the Common Stock, the amount
and kind of Distributed Property that such Holder would have received as if such
Holder owned a number of shares of Common Stock equal to the Conversion Rate
(determined without regard to the Conversion Cap or Beneficial Ownership
Limitation) in effect on the Record Date for the distribution.

 

With respect to an adjustment pursuant to this Section 8(e)(iii) where there has
been a payment of a dividend or other distribution on the Common Stock
consisting solely of shares of Capital Stock of any class or series, or similar
equity interests, of or relating to a Subsidiary or other business unit of the
Company where such Capital Stock or similar equity interest is, or will be when
issued, listed or admitted for trading on a U.S. national securities exchange (a
“Spin-Off”), the Conversion Rate will be increased based on the following
formula:

 

 [ex10ii_004.jpg]

 



  where,               CR0 = the Conversion Rate in effect immediately prior to
the close of business on the 10th Trading Day immediately following, and
including, the Ex-Date for the Spin-Off;           CR1 = the Conversion Rate in
effect immediately after the close of business on the 10th Trading Day
immediately following, and including, the Ex-Date for the Spin-Off;          
FMV = the average of the Closing Sale Prices of the Capital Stock or similar
equity interest distributed to holders of the Common Stock applicable to one
share of Common Stock over the 10 consecutive Trading Day period immediately
following, and including, the Ex-Date for the Spin-Off; and           MP0 = the
average of the Closing Sale Prices of the Common Stock over the 10 consecutive
Trading Day period immediately following, and including, the Ex-Date for the
Spin-Off.

 

The adjustment to the Conversion Rate under the preceding paragraph shall become
effective at the close of business on the 10th Trading Day immediately
following, and including, the Ex-Date for the Spin-Off; provided that, for
purposes of determining the Conversion Rate, in respect of any conversion during
the 10 Trading Days following, and including, the Ex-Date of any Spin-Off,
references within the portion of this Section 8(e)(iii) related to Spin-Offs to
10 consecutive Trading Days shall be deemed to be replaced with such lesser
number of consecutive Trading Days as have elapsed between the Ex-Date of such
Spin-Off and the relevant Conversion Date.

 



Ex A-19

 

 

(iv) If any cash dividend or distribution is made to all or substantially all
holders of the Common Stock, excluding any consideration payable in connection
with a tender or exchange offer made by the Company or any of its Subsidiaries,
the Conversion Rate shall be increased based on the following formula:

 

 [ex10ii_005.jpg]

 

  where,               CR0 = the Conversion Rate in effect immediately prior to
the close of business on the Record Date for such dividend or distribution;    
      CR1 = the Conversion Rate in effect immediately after the close of
business on the Record Date for such dividend or distribution;           SP0 =
the average of the Closing Sale Prices of the Common Stock over the 10
consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the Ex-Date for such dividend or distribution; and        
  C = the amount in cash per share of Common Stock the Company distributes to
all or substantially all holders of its Common Stock.

 

Any increase pursuant to this Section 8(e)(iv) shall become effective
immediately after the close of business on the Record Date for such dividend or
distribution. If such dividend or distribution is not so paid, the Conversion
Rate shall be decreased, effective as of the date the Board determines not to
pay or make such dividend or distribution, to be the Conversion Rate that would
then be in effect if such dividend or distribution had not been declared.

 

Notwithstanding the foregoing, if “C” (as defined above) is equal to or greater
than “SP0” (as defined above), in lieu of the foregoing increase, each Holder of
Preferred Stock shall receive, for each share of Preferred Stock, at the same
time and upon the same terms as holders of the Common Stock, the amount of cash
that such Holder would have received as if such Holder owned a number of shares
of Common Stock equal to the Conversion Rate on the Record Date for such cash
dividend or distribution (determined without regard to the Conversion Cap or
Beneficial Ownership Limitation).

 



Ex A-20

 

 

(v) If the Company or any of its Subsidiaries makes a payment in respect of a
tender offer or exchange offer for the Common Stock and the cash and value of
any other consideration included in the payment per share of the Common Stock
exceeds the average of the Closing Sale Price of the Common Stock over the 10
consecutive Trading Day period commencing on, and including, the Trading Day
next succeeding the last date on which tenders or exchanges may be made pursuant
to such tender or exchange offer, the Conversion Rate shall be increased based
on the following formula:

 

 [ex10ii_006.jpg]

 



  where,               CR0 = the Conversion Rate in effect immediately prior to
the close of business on the last Trading Day of the 10 consecutive Trading Day
period commencing on, and including, the Trading Day next succeeding the date
such tender or exchange offer expires;           CR1 = the Conversion Rate in
effect immediately after the close of business on the last Trading Day of the 10
consecutive Trading Day period commencing on, and including, the Trading Day
next succeeding the date such tender or exchange offer expires;           AC =
the aggregate value of all cash and any other consideration (as determined by
the Board) paid or payable for shares of Common Stock purchased in such tender
or exchange offer;           OS0 = the number of shares of Common Stock
outstanding immediately prior to the date such tender or exchange offer expires
(prior to giving effect to the purchase of all shares of Common Stock accepted
for purchase or exchange in such tender or exchange offer);           OS1 = the
number of shares of Common Stock outstanding immediately after the date such
tender or exchange offer expires (after giving effect to the purchase of all
shares of Common Stock accepted for purchase or exchange in such tender or
exchange offer); and           SP1 = the average of the Closing Sale Prices of
the Common Stock over the 10 consecutive Trading Day period commencing on, and
including, the Trading Day next succeeding the date such tender or exchange
offer expires.

 

The increase to the Conversion Rate under this Section 8(e)(v) shall occur at
the close of business on the 10th Trading Day immediately following, and
including, the Trading Day next succeeding the date such tender or exchange
offer expires; provided that, for purposes of determining the Conversion Rate,
in respect of any conversion during the 10 Trading Days immediately following,
and including, the Trading Day next succeeding the date that any such tender or
exchange offer expires, references within this Section 8(e)(v) to 10 consecutive
Trading Days shall be deemed to be replaced with such lesser number of
consecutive Trading Days as have elapsed between the date such tender or
exchange offer expires and the relevant Conversion Date.

 



Ex A-21

 

 

In the event that the Company or one of its Subsidiaries is obligated to
purchase shares of Common Stock pursuant to any such tender offer or exchange
offer, but the Company or such Subsidiary is permanently prevented by applicable
law from effecting any such purchases, or all such purchases are rescinded, then
the Conversion Rate shall be readjusted to be such Conversion Rate that would
then be in effect if such tender offer or exchange offer had not been made.

 

(vi) All calculations and other determinations under this Section 8(e) shall be
made by the Company and shall be made to the nearest one-ten thousandth
(1/10,000th) of a share. Notwithstanding anything herein to the contrary, no
adjustment under this Section 8(e) shall be made to the Conversion Rate unless
such adjustment would result in a change of at least 1% in the Conversion Rate
then in effect. Any lesser adjustment shall be carried forward and shall be made
at the time of and together with the next subsequent adjustment, if any, which,
together with any adjustment or adjustments so carried forward, shall amount to
a change of at least 1% in such Conversion Rate; provided, however, that the
Company shall make such carried-forward adjustments, regardless of whether the
aggregate adjustment is less than 1%, (a) on December 31 of each calendar year,
(b) on the Conversion Date for any conversions of Preferred Stock, (c) upon the
occurrence of a Fundamental Change and (d) in the event that the Company
exercises its mandatory conversion right pursuant to Section 9. No adjustment to
the Conversion Rate shall be made if it results in a Conversion Price that is
less than the par value (if any) of the Common Stock.

 

(vii) In addition to those adjustments required by clauses (i), (ii), (iii),
(iv) and (v) of this Section 8(e), and to the extent permitted by applicable law
and subject to the applicable rules of The Nasdaq Stock Market, the Company from
time to time may increase the Conversion Rate by any amount for a period of at
least 20 Business Days or any longer period permitted or required by law if the
increase is irrevocable during that period and the Board determines that such
increase would be in the Company’s best interest. In addition, the Company may
(but is not required to) increase the Conversion Rate to avoid or diminish any
income tax to holders of Common Stock or rights to purchase Common Stock in
connection with a dividend or distribution of shares (or rights to acquire
shares) or similar event. Whenever the Conversion Rate is increased pursuant to
any of the preceding two sentences, the Company shall mail to the Holder of each
share of Preferred Stock at its last address appearing on the stock register of
the Company a notice of the increase at least 15 days prior to the date the
increased Conversion Rate takes effect, and such notice shall state the
increased Conversion Rate and the period during which it will be in effect.

 

(viii) For purposes of this Section 8(e), the number of shares of Common Stock
at any time outstanding shall not include shares held in the treasury of the
Company so long as the Company does not pay any dividend or make any
distribution on shares of Common Stock held in the treasury of the Company, but
shall include shares issuable in respect of scrip certificates issued in lieu of
fractions of shares of Common Stock.

 



Ex A-22

 

 

(f) Notwithstanding anything to the contrary in Section 8(e), no adjustment to
the Conversion Rate shall be made with respect to any transaction described in
Section 8(e)(i) through Section 8(e)(iv) if the Company makes provision for each
Holder of the Preferred Stock to participate in such transaction, at the same
time as holders of the Common Stock, without conversion, as if such Holder held
a number of shares of Common Stock equal to the Conversion Rate in effect on the
Record Date or Effective Date, as the case may be, for such transaction,
multiplied by the number of shares of Preferred Stock held by such Holder
(determined without regard to the Conversion Cap or Beneficial Ownership
Limitation). No adjustment to the Conversion Rate shall be made with respect to
any transaction described in Section 8(e)(v) if the Company makes provision for
each Holder of the Preferred Stock to participate in such transaction, at the
same time as holders of the Common Stock as if such Holder held a number of
shares of Common Stock equal to the Conversion Rate in effect on the Record Date
or Effective Date, as the case may be, for such transaction, multiplied by the
number of shares of Preferred Stock held by such Holder (determined without
regard to the Conversion Cap or Beneficial Ownership Limitation).

 

(g) Notwithstanding anything to the contrary herein, no adjustment to the
Conversion Rate shall be made pursuant to this Section 8 in respect of the
issuance of any Excluded Securities.

 

(h) If the Company shall take a record of the holders of its Common Stock for
the purpose of entitling them to receive an extraordinary dividend or other
distribution, and shall thereafter (and before the extraordinary dividend or
distribution has been paid or delivered to stockholders) legally abandon its
plan to pay or deliver such extraordinary dividend or distribution, then
thereafter no adjustment in the Conversion Rate then in effect shall be required
by reason of the taking of such record.

 

(i) Upon any increase in the Conversion Rate, the Company shall deliver to each
Holder, as promptly as practicable, a certificate signed by an authorized
officer of the Company, setting forth in reasonable detail the event requiring
the adjustment and the method by which such adjustment was calculated and
specifying the increased Conversion Rate then in effect following such
adjustment.

 

(j) In the case of:

 

(i) any recapitalization, reclassification or change of the Common Stock (other
than changes resulting from a subdivision or combination),

 

(ii) any consolidation, merger or combination involving the Company,

 

(iii) any sale, lease or other transfer to a third party of the consolidated
assets of the Company and the Company’s Subsidiaries substantially as an
entirety, or

 

(iv) any statutory share exchange,

 



Ex A-23

 

 

as a result of which the Common Stock is converted into, or exchanged for,
stock, other securities, other property or assets (including cash or any
combination thereof) (any such transaction or event, a “Reorganization Event”),
then, at and after the effective time of such Reorganization Event, the right to
convert each share of Preferred Stock shall be changed into a right to convert
such share into the kind and amount of shares of stock, other securities or
other property or assets (including cash or any combination thereof) that a
holder of a number of shares of Common Stock equal to the Conversion Rate
immediately prior to such Reorganization Event would have owned or been entitled
to receive upon such Reorganization Event (such stock, securities or other
property or assets, the “Reference Property”). If the Reorganization Event
causes the Common Stock to be converted into, or exchanged for, the right to
receive more than a single type of consideration (determined based in part upon
any form of stockholder election), then the Reference Property into which the
Preferred Stock will be convertible shall be deemed to be the weighted average
of the types and amounts of consideration received by the holders of Common
Stock that affirmatively make such an election. The Company shall notify Holders
of such weighted average as soon as practicable after such determination is
made. None of the foregoing provisions shall affect the right of a Holder of
Preferred Stock to convert its Preferred Stock into shares of Common Stock as
set forth in Section 8(a) prior to the effective time of such Reorganization
Event. Notwithstanding Section 8(e), no adjustment to the Conversion Rate shall
be made for any Reorganization Event to the extent stock, securities or other
property or assets become the Reference Property receivable upon conversion of
Preferred Stock.

 

The Company shall provide, by amendment hereto effective upon any such
Reorganization Event, for anti-dilution and other adjustments that shall be as
nearly equivalent as is possible to the adjustments provided for in this
Section 8. The provisions of this Section 8 shall apply to successive
Reorganization Events.

 

In this Certificate of Designations, if the Common Stock has been replaced by
Reference Property as a result of any such Reorganization Event, references to
the Common Stock are intended to refer to such Reference Property.

 

(k) The Company shall at all times reserve and keep available for issuance upon
the conversion of the Preferred Stock a number of its authorized but unissued
shares of Common Stock equal to the aggregate Liquidation Preference divided by
the Conversion Price on the Issue Date, and shall take all action required to
increase the authorized number of shares of Common Stock if at any time there
shall be insufficient unissued shares of Common Stock to permit such reservation
or to permit the conversion of all Outstanding shares of Preferred Stock or the
payment or partial payment of dividends declared on Preferred Stock that are
payable in Common Stock.

 

(l) For the avoidance of doubt, the Company shall not be required to pay any tax
which may be payable in respect of any transfer involved in the issuance and
delivery of any such certificate in a name other than that of the holder of the
shares of the relevant Preferred Stock and the Company shall not be required to
issue or deliver such certificate unless or until the Person or Persons
requesting the issuance or delivery thereof shall have paid to the Company the
amount of such tax or shall have established to the reasonable satisfaction of
the Company that such tax has been paid.

 



Ex A-24

 

 

(m) Shares of Preferred Stock shall immediately and permanently cease to be
subject to the Conversion Cap for purposes of this Section 8 and Sections 5 and
9 upon the receipt of Shareholder Approval. For the avoidance of doubt and
notwithstanding anything in the Certificate of Designations to the contrary, the
Conversion Cap shall not in any way limit the amounts to accrue or be paid as
dividends. Shares of Preferred Stock not convertible as a result of the
Conversion Cap shall remain Outstanding and shall become convertible by such
Holder or another Holder to the extent the Conversion Cap no longer applies.
Notwithstanding the foregoing, the Conversion Cap shall have no effect on any
adjustment to the Conversion Rate pursuant to this Section 8.

 

(n) Notwithstanding Sections 8(e)(ii) and 8(e)(iii), if the Company has a rights
plan (including, without limitation, the distribution of rights pursuant thereto
to all holders of the Common Stock) in effect while any shares of Preferred
Stock remain Outstanding, Holders of Preferred Stock will receive, upon
conversion of Preferred Stock, in addition to the Common Stock to which a Holder
is entitled, a corresponding number of rights in accordance with the rights
plan. If, prior to any conversion, such rights have separated from the shares of
Common Stock in accordance with the provisions of the applicable rights plan so
that Holders of Preferred Stock would not be entitled to receive any rights in
respect of the Common Stock delivered upon conversion of Preferred Stock, the
Conversion Rate will be adjusted at the time of separation, as if the Company
had distributed to all holders of its Common Stock, shares of Capital Stock,
evidences of indebtedness, assets, securities, property, rights, options or
warrants as described in Section 8(e)(iii) above, subject to readjustment in the
event of the expiration, termination or redemption of such rights.

 

(9) Mandatory Conversion.

 

(a) During the period on or after the 3-year anniversary of the Issue Date but
prior to the 5-year anniversary of the Issue Date (the “First Mandatory
Conversion Period”), the Company shall have the right, at its option, to give
notice of its election to cause all Outstanding shares of Preferred Stock to be
automatically converted into that number of whole shares of Common Stock for
each share of Preferred Stock equal to the Conversion Rate in effect on the
Mandatory Conversion Date (subject to the limitations set forth in Section 11),
with cash in lieu of any fractional share pursuant to Section 10. The Company
may exercise its right to cause a mandatory conversion pursuant to this
Section 9(a) only if the Weighted Average Price of the Common Stock equals or
exceeds 140% (such percentage, the “First Mandatory Conversion Premium”) of the
then-current Conversion Price for at least 20 Trading Days (whether or not
consecutive) in a period of 30 consecutive Trading Days, including the last
Trading Day of such 30-day period, ending on, and including, the Trading Day
immediately preceding the Business Day on which the Company issues a press
release announcing the mandatory conversion as described in Section 9(d).

 

(b) During the period on or after the 5-year anniversary of the Issue Date but
prior to the 7-year anniversary of the Issue Date (the “Second Mandatory
Conversion Period”), the Company shall have the right, at its option, to give
notice of its election to cause all Outstanding shares of Preferred Stock to be
automatically converted into that number of whole shares of Common Stock for
each share of Preferred Stock equal to the Conversion Rate in effect on the
Mandatory Conversion Date (subject to the limitations set forth in Section 11),
with cash in lieu of any fractional share pursuant to Section 10. The Company
may exercise its right to cause a mandatory conversion pursuant to this
Section 9 only if the Weighted Average Price of the Common Stock equals or
exceeds 115% (such percentage, the “Second Mandatory Conversion Premium”) of the
then-current Conversion Price for at least 20 Trading Days (whether or not
consecutive) in a period of 30 consecutive Trading Days, including the last
Trading Day of such 30-day period, ending on, and including, the Trading Day
immediately preceding the Business Day on which the Company issues a press
release announcing the mandatory conversion as described in Section 9(d).

 



Ex A-25

 

 

(c) On or after the 7-year anniversary of the Issue Date (the “Final Mandatory
Conversion Period”), the Company shall have the right, at its option, to give
notice of its election to cause all Outstanding shares of Preferred Stock to be
automatically converted into that number of whole shares of Common Stock for
each share of Preferred Stock equal to the Conversion Rate in effect on the
Mandatory Conversion Date (subject to the limitations set forth in Section 11),
with cash in lieu of any fractional share pursuant to Section 10. The Company
may exercise its right to cause a mandatory conversion pursuant to this
Section 9(c) only if the Weighted Average Price of the Common Stock equals or
exceeds the Conversion Price for at least 10 consecutive Trading Days, ending
on, and including, the Trading Day immediately preceding the Business Day on
which the Company issues a press release announcing the mandatory conversion as
described in Section 9(d).

 

(d) To exercise any mandatory conversion right described in Sections 9(a)
through 9(c), the Company must issue a press release for publication on the Dow
Jones News Service or Bloomberg Business News (or if either such service is not
available, another broadly disseminated news or press release service selected
by the Company) prior to the open of business on the first Trading Day following
any date on which the condition described in any of Sections 9(a) through 9(c)
is met, announcing such a mandatory conversion. The Company shall also give
notice by mail or by publication (with subsequent prompt notice by mail) to the
Holders of the Preferred Stock (not later than 3 Business Days after the date of
the press release) of the mandatory conversion announcing the Company’s
intention to convert the Preferred Stock. The conversion date will be a date
selected by the Company (the “Mandatory Conversion Date”) and will be no fewer
than 15 Trading Days, nor more than 20 Trading Days, after the date on which the
Company issues the press release described in this Section 9(d). Upon conversion
of any Preferred Stock pursuant to this Section 9, the Company shall deliver to
the applicable Holder the applicable number of shares of Common Stock, together
with any applicable cash payment in lieu of any fractional share of Common
Stock, on the 3rd Business Day immediately following the relevant Mandatory
Conversion Date.

 

(e) In addition to any information required by applicable law or regulation, the
press release and notice of a mandatory conversion described in Section 9 shall
state, as appropriate: (i) the Mandatory Conversion Date; (ii) the number of
shares of Common Stock to be issued upon conversion of each share of Preferred
Stock; and (iii) that dividends on the Preferred Stock to be converted will
cease to accrue on the Mandatory Conversion Date.



 

(f) On and after the Mandatory Conversion Date, dividends shall cease to accrue
on the Preferred Stock called for a mandatory conversion pursuant to Section 9
and all rights of Holders of such Preferred Stock shall terminate except for the
right to receive the whole shares of Common Stock issuable upon conversion
thereof with a cash payment in lieu of any fractional share of Common Stock in
accordance with Section 10. The full amount of any dividend payment with respect
to the Preferred Stock called for a mandatory conversion pursuant to Section 9
on a date during the period beginning at the close of business on any Dividend
Record Date and ending on the close of business on the corresponding Dividend
Payment Date shall be payable on such Dividend Payment Date to the record holder
of such share at the close of business on such Dividend Record Date if such
share has been converted after such Dividend Record Date and prior to such
Dividend Payment Date. Except as provided in the immediately preceding sentence
with respect to a mandatory conversion pursuant to Section 9, no payment or
adjustment shall be made upon conversion of Preferred Stock for dividends with
respect to the Common Stock issued upon such conversion thereof.

 



Ex A-26

 

 

(g) Notwithstanding anything to the contrary in this Section 9, prior to the
receipt of Shareholder Approval, shares of Preferred Stock shall not be
convertible pursuant to Sections 9(a), (b) or (c) in the aggregate into more
than the Conversion Cap.

 

(10) No Fractional Shares. No fractional shares of Common Stock or securities
representing fractional shares of Common Stock shall be delivered upon
conversion, whether voluntary or mandatory, of the Preferred Stock. Instead, the
Company will make a cash payment to each Holder that would otherwise be entitled
to a fractional share based on the Closing Sale Price of the Common Stock on the
relevant Conversion Date; provided, however, that the Company may round such
fractional share up to the next highest whole number of shares in lieu of making
such cash payment.

 

(11) Beneficial Ownership Limitation; Certain Other Transfer Restrictions.

 

(a) Notwithstanding anything herein to the contrary, the Company shall not
effect any conversion of the Preferred Stock, and a Holder shall not have the
right to convert any portion of the Preferred Stock, in each case to the extent
that, after giving effect to such conversion, such Holder would beneficially own
in excess of the Beneficial Ownership Limitation. For purposes of this
Section 11(a), beneficial ownership of a Holder shall be calculated in
accordance with Section 16(a) and (b) of the Exchange Act and the rules and
regulations promulgated thereunder for purposes of determining whether such
Holder is subject to the reporting and liability provisions of Section 16(a) and
16(b) of the Exchange Act. For purposes of complying with this Section 11(a),
the Company shall be entitled to conclusively rely on the information set forth
in any Holder’s Notice of Conversion, and each Holder delivering a Notice of
Conversion shall be deemed to represent to the Company that such Notice of
Conversion does not violate the restrictions set forth in this paragraph, and
the Company shall have no obligation to verify or confirm the accuracy of such
representation. Upon the written or oral request of a Holder, the Company shall,
within 2 Trading Days, confirm orally and in writing to such Holder the number
of shares of Common Stock then outstanding. By written notice to the Company, a
Holder may from time to time increase or decrease the Beneficial Ownership
Limitation applicable solely to such Holder to any other percentage; provided
that any such increase or decrease will not be effective until the 65th day
after such notice is delivered to the Company. The express purpose of this
Section 11 is to preclude any Holder’s ownership of any shares of Preferred
Stock from causing such Holder to become subject to the reporting and liability
provisions of Section 16(a) and 16(b) of the Exchange Act, including pursuant to
Rule 16a-2 promulgated by the Commission, and this Section 11 shall be
interpreted according to such express purpose. Solely for purposes of this
Section 11(a), the term “Holder” shall include all persons whose beneficial
ownership of the Common Stock is aggregated pursuant to Section 13(d)(3) of the
Exchange Act or Rule 13d-5 thereunder.

 



Ex A-27

 

 

(b) Notwithstanding anything contained herein to the contrary, no Preferred
Stock may be owned by or transferred to any Holder or beneficial owner that is
not a “United States person” within the meaning of Section 7701(a)(30) of the
Internal Revenue Code of 1986, as amended, and the rules and regulations
promulgated thereunder, and any transfer made or effected in violation of this
Section 11(b) shall be void ab initio.

 

(c) Notwithstanding anything contained herein to the contrary, prior to receipt
of Shareholder Approval conversion of the Preferred Stock shall at all times be
limited by the Conversion Cap.

 

(12) Transfer Agent and Registrar. The duly appointed transfer agent (the
“Transfer Agent”) and Registrar (the “Registrar”) for the Preferred Stock shall
be Continental Stock Transfer & Trust Company. The Company may, in its sole
discretion, remove the Transfer Agent in accordance with the agreement between
the Company and the Transfer Agent; provided that the Company shall appoint a
successor transfer agent who shall accept such appointment prior to the
effectiveness of such removal. For the avoidance of doubt, the Company shall
notify the Registrar in writing upon the Company’s or any of its Affiliates’
purchases or sales of Preferred Stock.

 

(13) Certificates; Restrictions on Transfer.

 

(a) If physical certificates are issued, then the Company shall, upon written
request of a Holder, issue certificates in definitive form representing the
shares of Preferred Stock held by such Holder. Every share of Preferred Stock
that bears or is required under this Section 13(a) to bear the legend set forth
in Section 13(b) (together with any Common Stock issued upon conversion of the
Preferred Stock that is required to bear the legend set forth in Section 13(b),
collectively “Restricted Securities”) shall be subject to the restrictions on
transfer set forth in Section 11(b) and this Section 13(a) (including the legend
set forth below), unless such restrictions on transfer shall be eliminated or
otherwise waived by written consent of the Company, and the Holder of each such
Restricted Security, by such Holder’s acceptance thereof, agrees to be bound by
all such restrictions on transfer. As used in this Section 13(a) and in
Section 13(b), the term “transfer” encompasses any sale, pledge, transfer or
other disposition whatsoever of any Restricted Security.

 



Ex A-28

 

 

Until the later of (i) the date on which such shares of Preferred Stock may be
transferred pursuant to a registration statement that has become or been
declared effective under the Securities Act and that continues to be effective
at the time of such transfer, or sold pursuant to the exemption from
registration provided by Rule 144 or any similar provision then in force under
the Securities Act, or unless otherwise agreed by the Company in writing with
written notice thereof to the Transfer Agent), and (ii) such later date, if any,
as may be required by applicable law (the “Resale Restriction Termination
Date”), any certificate evidencing such Preferred Stock (and all securities
issued in exchange therefor or substitution thereof, other than Common Stock, if
any, issued upon conversion thereof, which shall bear the legend set forth in
Section 13(b), if applicable) shall bear a legend in substantially the following
form:

 

THIS SHARE OF PREFERRED STOCK AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF
THIS SHARE OF PREFERRED STOCK HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.
NEITHER THIS SHARE OF PREFERRED STOCK NOR THE COMMON STOCK ISSUABLE UPON
CONVERSION OF THIS SHARE OF PREFERRED STOCK NOR ANY INTEREST OR PARTICIPATION
HEREIN OR THEREIN MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT
IN ACCORDANCE WITH THE FOLLOWING:

 

BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:

 

1.REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED
INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT)
AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH
ACCOUNT, AND

 

2.AGREES FOR THE BENEFIT OF DASEKE, INC. (FORMERLY KNOWN AS HENNESSY CAPITAL
ACQUISITION CORP. II) (THE “COMPANY”) THAT IT WILL NOT OFFER, SELL, PLEDGE OR
OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL INTEREST HEREIN PRIOR TO THE
DATE THAT IS THE LATER OF (X) 1 YEAR OR SUCH OTHER PERIOD OF TIME AS PERMITTED
BY RULE 144 UNDER THE SECURITIES ACT OR ANY SUCCESSOR PROVISION THERETO AFTER
THE LAST DATE OF INITIAL ISSUANCE HEREOF, AND (Y) SUCH LATER DATE, IF ANY, AS
MAY BE REQUIRED BY APPLICABLE LAW, EXCEPT:

 

(A)TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR

 

(B)PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER
THE SECURITIES ACT, OR

 

(C)TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, OR

 

(D)PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

 



Ex A-29

 

 

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (2)(D)
ABOVE, THE COMPANY AND THE TRANSFER AGENT RESERVE THE RIGHT TO REQUIRE THE
DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY
REASONABLY BE REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING
MADE IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS.
NO REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

3.ACKNOWLEDGES THAT NO PREFERRED STOCK MAY BE OWNED BY OR TRANSFERRED TO ANY
HOLDER OR BENEFICIAL OWNER THAT IS NOT A “UNITED STATES PERSON” WITHIN THE
MEANING OF SECTION 7701(A)(30) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED,
AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER, AND ANY TRANSFER MADE OR
EFFECTED IN VIOLATION OF THIS REQUIREMENT SHALL BE VOID AB INITIO.

 

No transfer of any Preferred Stock prior to the Resale Restriction Termination
Date will be registered by the Registrar (and shall not be effective) unless the
applicable box on the Form of Assignment and Transfer attached hereto as
Exhibit B has been checked (it being understood that the checking of such box
shall not substitute for satisfaction of any other applicable transfer
restrictions).

 

Any share of Preferred Stock (or security issued in exchange or substitution
therefor) as to which such restrictions on transfer shall have expired in
accordance with their terms may, upon surrender of such Preferred Stock for
exchange to the Registrar, be exchanged for a new share or shares of Preferred
Stock, of like aggregate number of shares of Preferred Stock, which shall not
bear the restrictive legend required by this Section 13(a) and shall not be
assigned a restricted CUSIP number.

 

(b) Until the Resale Restriction Termination Date, any stock certificate
representing Common Stock issued upon conversion of Preferred Stock shall bear a
legend in substantially the following form (unless such Common Stock has been
transferred pursuant to a registration statement that has become or been
declared effective under the Securities Act and that continues to be effective
at the time of such transfer, or pursuant to the exemption from registration
provided by Rule 144 or any similar provision then in force under the Securities
Act, or such Common Stock has been issued upon conversion of shares of Preferred
Stock that have been transferred pursuant to a registration statement that has
become or been declared effective under the Securities Act and that continues to
be effective at the time of such transfer, or pursuant to the exemption from
registration provided by Rule 144 or any similar provision then in force under
the Securities Act, or unless otherwise agreed by the Company with written
notice thereof to the Transfer Agent):

 

THIS SHARE OF COMMON STOCK HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER
THIS SHARE OF COMMON STOCK NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE
FOLLOWING:

 

BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:

 

1.REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED
INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT)
AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH
ACCOUNT, AND

 



Ex A-30

 

 

2.AGREES FOR THE BENEFIT OF DASEKE, INC. (FORMERLY KNOWN AS HENNESSY CAPITAL
ACQUISITION CORP. II) (THE “COMPANY”) THAT IT WILL NOT OFFER, SELL, PLEDGE OR
OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL INTEREST HEREIN PRIOR TO THE
DATE THAT IS THE LATER OF (X) ONE YEAR OR SUCH OTHER PERIOD OF TIME AS PERMITTED
BY RULE 144 UNDER THE SECURITIES ACT OR ANY SUCCESSOR PROVISION THERETO AFTER
THE LAST DATE OF INITIAL ISSUANCE OF THE PREFERRED STOCK FROM WHICH THIS SHARE
OF COMMON STOCK WAS CONVERTED, AND (Y) SUCH LATER DATE, IF ANY, AS MAY BE
REQUIRED BY APPLICABLE LAW, EXCEPT:

 

(A)TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR

 

(B)PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER
THE SECURITIES ACT, OR

 

(C)TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, OR

 

(D)PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT

 

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (2)(D)
ABOVE, THE COMPANY AND THE TRANSFER AGENT RESERVE THE RIGHT TO REQUIRE THE
DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY
REASONABLY BE REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING
MADE IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS.
NO REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 



Ex A-31

 

 

Any such Common Stock as to which such restrictions on transfer shall have
expired in accordance with their terms may, upon surrender of the certificates
representing such shares of Common Stock for exchange in accordance with the
procedures of the Transfer Agent, be exchanged for a new certificate or
certificates for a like aggregate number of shares of Common Stock, which shall
not bear the restrictive legend required by this Section 13(b). Until the Resale
Restriction Termination Date, no transfer of any Common Stock issued upon
conversion of Preferred Stock will be registered by the Registrar (and shall not
be effective) unless the applicable box on the Form of Assignment and Transfer
attached hereto as Exhibit B has been checked (it being understood that the
checking of such box shall not substitute for satisfaction of any other
applicable transfer restrictions).

 

(c) The Preferred Stock shall initially be issued with a restricted CUSIP
number.

 

(14) Paying Agent and Conversion Agent.

 

(a) The Company shall maintain in the United States (i) an office or agency
where Preferred Stock may be presented for payment (the “Paying Agent”) and
(ii) an office or agency where, in accordance with the terms hereof, Preferred
Stock may be presented for conversion (the “Conversion Agent”). The Transfer
Agent may act as Paying Agent and Conversion Agent, unless another Paying Agent
or Conversion Agent is appointed by the Company. The Company may appoint the
Registrar, the Paying Agent and the Conversion Agent and may appoint one or more
additional paying agents and one or more additional conversion agents in such
other locations as it shall determine. The term “Paying Agent” includes any
additional paying agent and the term “Conversion Agent” includes any additional
conversion agent. The Company may change any Paying Agent or Conversion Agent
without prior notice to any Holder. The Company shall notify the Registrar of
the name and address of any Paying Agent or Conversion Agent appointed by the
Company. If the Company fails to appoint or maintain another entity as Paying
Agent or Conversion Agent, the Registrar shall act as such or the Company or any
of its Affiliates shall act as Paying Agent, Registrar or Conversion Agent.

 

(b) Payments due on the Preferred Stock shall be payable at the office or agency
of the Company maintained for such purpose in The City of New York and at any
other office or agency maintained by the Company for such purpose. Payments of
cash shall be payable by United States dollar check drawn on, or wire transfer
(provided, that appropriate wire instructions have been received by the
Registrar at least 15 days prior to the applicable date of payment) to a U.S.
dollar account maintained by the Holder with, a bank located in New York City;
provided that at the option of the Company, payment of cash dividends may be
made by check mailed to the address of the Person entitled thereto as such
address shall appear in the Preferred Stock register.

 

(15) Form.

 

(a) The Preferred Stock shall be issued in the form of one or more permanent
global shares of Preferred Stock in definitive, fully registered form eligible
for book-entry settlement with the global legend (the “Global Shares Legend”) as
set forth on the form of Preferred Stock certificate attached hereto as
Exhibit C (each, a “Global Preferred Share”), which is hereby incorporated in
and expressly made part of this Certificate of Designations. The Global
Preferred Shares may have notations, legends or endorsements required by law,
stock exchange rules, agreements to which the Company is subject, if any, or
usage (provided, that any such notation, legend or endorsement is in a form
acceptable to the Company). The Global Preferred Shares shall be deposited on
behalf of the Holders represented thereby with the Registrar, at its New York
office as custodian for DTC (the “Depositary”), and registered in the name of
the Depositary or a nominee of the Depositary, duly executed by the Company and
countersigned and registered by the Registrar as hereinafter provided. The
aggregate number of shares represented by each Global Preferred Share may from
time to time be increased or decreased by adjustments made on the records of the
Registrar and the Depositary or its nominee as hereinafter provided.

 



Ex A-32

 

 

This Section 15(a) shall apply only to a Global Preferred Share deposited with
or on behalf of the Depositary. The Company shall execute and the Registrar
shall, in accordance with this Section 15(a), countersign and deliver any Global
Preferred Shares that (i) shall be registered in the name of Cede & Co. or other
nominee of the Depositary and (ii) shall be delivered by the Registrar to Cede &
Co. or pursuant to instructions received from Cede & Co. or held by the
Registrar as custodian for the Depositary pursuant to an agreement between the
Depositary and the Registrar. Members of, or participants in, the Depositary
(“Agent Members”) shall have no rights under this Certificate of Designations
with respect to any Global Preferred Share held on their behalf by the
Depositary or by the Registrar as the custodian of the Depositary, or under such
Global Preferred Share, and the Depositary may be treated by the Company, the
Registrar and any agent of the Company or the Registrar as the absolute owner of
such Global Preferred Share for all purposes whatsoever. Notwithstanding the
foregoing, nothing herein shall prevent the Company, the Registrar or any agent
of the Company or the Registrar from giving effect to any written certification,
proxy or other authorization furnished by the Depositary or impair, as between
the Depositary and its Agent Members, the operation of customary practices of
the Depositary governing the exercise of the rights of a holder of a beneficial
interest in any Global Preferred Share. The Holder of the Global Preferred
Shares may grant proxies or otherwise authorize any Person to take any action
that a Holder is entitled to take pursuant to the Global Preferred Shares, this
Certificate of Designations or the Charter.

 

Owners of beneficial interests in Global Preferred Shares shall not be entitled
to receive physical delivery of certificated shares of Preferred Stock, unless
(x) the Depositary notifies the Company that it is unwilling or unable to
continue as Depositary for the Global Preferred Shares and the Company does not
appoint a qualified replacement for the Depositary within 90 days or (y) the
Depositary ceases to be a “clearing agency” registered under the Exchange Act
and the Company does not appoint a qualified replacement for the Depositary
within 90 days. In any such case, the Global Preferred Shares shall be exchanged
in whole for definitive stock certificates that are not issued in global form,
with the same terms and of an equal aggregate Liquidation Preference, and such
definitive stock certificates shall be registered in the name or names of the
Person or Persons specified by the Depositary in a written instrument to the
Registrar.

 

(b) Signature. Two Officers permitted by applicable law shall sign each Global
Preferred Share for the Company, in accordance with the Company’s Bylaws and
applicable law, by manual or facsimile signature. If an Officer whose signature
is on a Global Preferred Share no longer holds that office at the time the
Registrar countersigned such Global Preferred Share, such Global Preferred Share
shall be valid nevertheless. A Global Preferred Share shall not be valid until
an authorized signatory of the Registrar manually countersigns such Global
Preferred Share. Each Global Preferred Share shall be dated the date of its
countersignature. The foregoing paragraph shall likewise apply to any
certificate representing shares of Preferred Stock.”

 



Ex A-33

 

 

(16) Other Provisions.

 

(a) With respect to any notice to a Holder of shares of Preferred Stock required
to be provided hereunder, neither failure to mail such notice, nor any defect
therein or in the mailing thereof, to any particular Holder shall affect the
sufficiency of the notice or the validity of the proceedings referred to in such
notice with respect to the other Holders or affect the legality or validity of
any distribution, rights, warrant, reclassification, consolidation, merger,
conveyance, transfer, dissolution, liquidation or winding-up, or the vote upon
any such action. Any notice which was mailed in the manner herein provided shall
be conclusively presumed to have been duly given whether or not the Holder
receives the notice.

 

(b) Shares of Preferred Stock that have been issued and reacquired in any
manner, including shares of Preferred Stock that are purchased or exchanged or
converted, shall (upon compliance with any applicable provisions of the laws of
Delaware) have the status of authorized but unissued shares of preferred stock
of the Company undesignated as to series and may be designated or redesignated
and issued or reissued, as the case may be, as part of any series of preferred
stock of the Company; provided that any issuance of such shares as Preferred
Stock must be in compliance with the terms hereof.

 

(c) The shares of Preferred Stock shall be issuable only in whole shares.

 

(d) If any applicable law requires the deduction or withholding of any tax from
any payment or deemed dividend to a Holder on its Preferred Stock, the Company
or an applicable withholding agent may withhold such tax on cash dividends,
shares of Preferred Stock, Common Stock or sale proceeds paid, subsequently paid
or credited with respect to such Holder or his successors and assigns.

 

(e) All notice periods referred to herein shall commence on the date of the
mailing of the applicable notice that initiates such notice period. Notice to
any Holder shall be given to the registered address set forth in the Company’s
records for such Holder.

 

(f) To the extent lawful to do so, the Company shall provide the Holders prior
written notice of any cash dividend or distribution to be made to the holders of
Common Stock, with such notice to be made no later than the notice thereof
provided to all holders of Common Stock of the Company.

 

(g) Any payment required to be made hereunder on any day that is not a Business
Day shall be made on the next succeeding Business Day and no interest or
dividends on such payment will accrue or accumulate, as the case may be, in
respect of such delay.

 

(h) Holders of Preferred Stock shall not be entitled to any preemptive rights to
acquire additional capital stock of the Company.

 

[Signature page follows]

 

Ex A-34

 

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate of
Designations as of [_________].

   

  DASEKE, INC.   (formerly known as Hennessy Capital Acquisition Corp. II)      
  By:       Name:     Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO CERTIFICATE OF DESIGNATIONS, PREFERENCES, RIGHTS
AND LIMITATIONS (7.625% SERIES A CUMULATIVE CONVERTIBLE
PREFERRED STOCK) – DASEKE, INC. (FORMERLY KNOWN AS
HENNESSY CAPITAL ACQUISITION CORP. II)

 

 

 

 

Annex A

Fundamental Change Additional Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A

Notice of Conversion



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

Exhibit B

Form of Assignment and Transfer



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit C

Form of Global Preferred Share



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit B

Investor Questionnaire

 

[See attached.]



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

INVESTOR QUESTIONNAIRE

HENNESSY CAPITAL ACQUISITION CORP. II

 

THIS QUESTIONNAIRE MUST BE ANSWERED FULLY AND RETURNED ALONG WITH YOUR COMPLETED
SUBSCRIPTION AGREEMENT IN CONNECTION WITH YOUR PROSPECTIVE PURCHASE OF SHARES
FROM HENNESSY CAPITAL ACQUISITION CORP. II (THE “COMPANY”).

 

THE INFORMATION SUPPLIED IN THIS QUESTIONNAIRE WILL BE HELD IN STRICT
CONFIDENCE. NO INFORMATION WILL BE DISCLOSED EXCEPT TO THE EXTENT THAT SUCH
DISCLOSURE IS REQUIRED BY LAW OR REGULATION, OTHERWISE DEMANDED BY PROPER LEGAL
PROCESS OR IN LITIGATION INVOLVING THE COMPANY AND ITS CONTROLLING PERSONS.

 

Capitalized terms used herein without definition shall have the respective
meanings given such terms as set forth in the Subscription Agreement between the
Company and the subscriber signatory thereto (the “Agreement”).

 

(1) The undersigned represents and warrants that he, she or it comes within at
least one category marked below, and that for any category marked, he, she or it
has truthfully set forth, where applicable, the factual basis or reason the
undersigned comes within that category. The undersigned agrees to furnish any
additional information which the Company reasonably deems necessary in order to
verify the answers set forth below.

 



Category A ___ The undersigned is an individual (not a partnership, corporation,
etc.) whose individual net worth, or joint net worth with his or her spouse,
presently exceeds $1,000,000.       Explanation. In calculating net worth, you
include all of your assets (other than your primary residence), whether liquid
or illiquid, such as cash, stock, securities, personal property and real estate
based on the fair market value of such property MINUS all debts and liabilities
(except that a mortgage or other debt secured by your primary residence, up to
the estimated fair market value of the primary residence at the time of the
purchase of the Subject Shares, shall not be included as a liability, provided
that if the amount of such indebtedness outstanding at the time of the purchase
of the Subject Shares exceeds the amount outstanding 60 days before such time,
other than as a result of the acquisition of your primary residence, the amount
of such excess shall be included as a liability. Further, the amount of any
mortgage or other indebtedness secured by your primary residence that exceeds
the fair market value of the residence at the time of the purchase of the
Subject Shares shall be included as a liability.

 



 

 

 

Category B ___ The undersigned is an individual (not a partnership, corporation,
etc.) who had an income in excess of $200,000 in each of the two most recent
years, or joint income with his or her spouse in excess of $300,000 in each of
those years (in each case including foreign income, tax exempt income and full
amount of capital gains and losses but excluding any income of other family
members and any unrealized capital appreciation) and has a reasonable
expectation of reaching the same income level in the current year.     Category
C The undersigned is a director or executive officer of the Company which is
issuing and selling the Subject Shares.     Category D The undersigned is a
bank, as defined in Section 3(a)(2) of the Securities Act of 1933, as amended
(the “Act”); a savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Act, whether acting in its individual or fiduciary
capacity; any broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934; any insurance company as defined in
Section 2(a)(13) of the Act; any investment company registered under the
Investment Company Act of 1940 or a business development company as defined in
Section 2(a)(48) of that Act; any Small Business Investment Company licensed by
the U.S. Small Business Administration under Section 301(c) or (d) of the Small
Business Investment Act of 1958; any plan established and maintained by a state,
its political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; any employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974 if the investment decision
is made by a plan fiduciary, as defined in Section 3(21) of such act, which is
either a bank, savings and loan association, insurance company, or registered
investment advisor, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors (describe entity).      

______________________________________________________________



  ______________________________________________________________     Category E
The undersigned is a private business development company as defined in
Section 202(a) (22) of the Investment Advisors Act of 1940 (describe entity)    
  ______________________________________________________________  
______________________________________________________________         Category
F The undersigned is either a corporation, partnership, Massachusetts or similar
business trust, or any organization described in Section 501(c)(3) of the
Internal Revenue Code, in each case not formed for the specific purpose of
acquiring the Subject Shares and with total assets in excess of $5,000,000.
(describe entity)      
______________________________________________________________  
______________________________________________________________ 

 



Ex B-2

 

 

Category G The undersigned is a trust with total assets in excess of $5,000,000,
not formed for the specific purpose of acquiring the Subject Shares, where the
purchase is directed by a “sophisticated investor” as defined in Regulation
506(b)(2)(ii) under the Act.     Category H The undersigned is an entity (other
than a trust) in which all of the equity owners are “accredited investors”
within one or more of the above categories. If relying upon this Category alone,
each equity owner must complete a separate copy of this Investor Questionnaire.
(describe entity)      
______________________________________________________________  
______________________________________________________________       The
undersigned agrees that the undersigned will notify the Company at any time on
or prior to the applicable closing in the event that the representations and
warranties in this Investor Questionnaire shall cease to be true, accurate and
complete.

  

(2) Suitability (please answer each question)

 

(a)Are you familiar with the risk aspects and the non-liquidity of investments
such as the Subject Shares for which you seek to purchase?

 

YES ___      NO ___

 

(b)Do you understand that there is no guarantee of financial return on this
investment and that you run the risk of losing your entire investment?

 

YES ___      NO ___

 

(3) Manner in which title is to be held: (circle one)

 

(a)Individual Ownership



(b)Community Property



(c)Joint Tenant with Right of Survivorship (both parties must sign)



(d)Partnership



(e)Tenants in Common



(f)Company



(g)Trust



(h)Other

 



Ex B-3

 

 

(4) FINRA Affiliation.

 

Are you affiliated or associated with a member of FINRA (please check one):

 

YES ___     NO ___

 

If Yes, please describe:

 

_______________________________________________________________________________

 

_______________________________________________________________________________

 

*If subscriber is a Registered Representative with a member of FINRA, have the
following acknowledgment signed by the appropriate party:

 

The undersigned FINRA firm acknowledges receipt of the notice required by the
Conduct Rules of FINRA.

  

        Name of NASD Member Firm           By:         Authorized Officer      
      Date:    

 

[Remainder of page intentionally left blank]

 

Ex B-4

 

 

The undersigned is informed of the significance to the Company of the foregoing
representations and answers contained in this Investor Questionnaire and such
answers have been provided under the assumption that the Company will rely on
them.

  





Date: ________________     Print or Type Entity Name           By: Name:      
Print or Type Name           Title:             Signature

 

 

 



 

 